SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-12 DELAWARE VIP TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary proxy materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PROXY MATERIALS DELAWARE VIP ® TRUST Delaware VIP Cash Reserve Series Delaware VIP Limited-Term Diversified Income Series Delaware VIP Diversified Income Series Delaware VIP REIT Series Delaware VIP Emerging Markets Series Delaware VIP Small Cap Value Series Delaware VIP Growth Opportunities Series Delaware VIP Trend Series Delaware VIP High Yield Series Delaware VIP U.S. Growth Series Delaware VIP International Value Equity Series Delaware VIP Value Series (each, a separate series of Delaware VIP Trust) Dear Shareholders and Variable Contract Owners: I am writing to let you know that a joint special meeting (the Meeting) of shareholders of Delaware VIP Trust (the Trust) will be held at the offices of Stradley Ronon Stevens & Young, 2005 Market Street, 21st Floor, Philadelphia, Pennsylvania 19103, on November 12, 2009, at 3:00 p.m., Eastern time. The purpose of the special meeting is to vote on several important proposals that affect the Trust and each of its separate series (each, a Fund and collectively, the Funds) and your investment in one or more of them. The Meeting will be held concurrently with the meetings of shareholders of other funds within the Delaware Investments ® Family of Funds. As a shareholder, you have the opportunity to voice your opinion on the proposed matters by voting your shares of the Fund(s). As a Variable Contract Owner, the insurance companies that issued your contracts are the shareholders, and are requesting that you voice your opinion on the proposed matters by instructing the insurance companies how to vote the Fund shares attributable to your contract. If you are a shareholder, one or more proxy card(s) are enclosed. If you are a variable contract owner, one or more voting instruction form(s) are enclosed. Your voting instruction form tells the insurance company that issued your contract how you wish to vote the Fund shares attributable to your contract on important issues relating to the Fund(s) underlying your contract. Please read the enclosed materials and cast your vote on the proxy card(s) or voting instruction form(s), as appropriate, or by telephone or via the Internet. Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposals have been carefully reviewed by the Board of Trustees. The Trustees, all but one of whom are not affiliated with Delaware Investments, are responsible for protecting your interests as a shareholder. The Trustees believe these proposals are in the best interests of shareholders. The Trustees recommend that you vote FOR each proposal. 1 The enclosed Q&A is provided to assist you in understanding the proposals. Each of the proposals is described in greater detail in the enclosed Proxy Statement. Voting is quick and easy. Everything you need is enclosed. To cast your vote, simply complete the proxy card(s) or voting instruction form(s) enclosed in this package. If your variable contract has amounts allocated to two or more Funds, you will receive a voting instruction form for each such Fund. Be sure to sign the proxy card(s) or voting instruction form(s) before mailing it (them) in the postage-paid envelope. In addition, your account may be eligible to vote by telephone or through the Internet, 24 hours a day, in which case separate instructions from your insurance company are enclosed. If you have any questions before you vote, please call Delaware Investments at (800) 523-1918. Thank you for your participation in this important initiative. Sincerely, /s/ Patrick P. Coyne Patrick P. Coyne Chairman, President, and Chief Executive Officer 2 NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To be held on November 12, 2009 DELAWARE VIP ® TRUST Delaware VIP Cash Reserve Series Delaware VIP Limited-Term Diversified Income Series Delaware VIP Diversified Income Series Delaware VIP REIT Series Delaware VIP Emerging Markets Series Delaware VIP Small Cap Value Series Delaware VIP Growth Opportunities Series Delaware VIP Trend Series Delaware VIP High Yield Series Delaware VIP U.S. Growth Series Delaware VIP International Value Equity Series Delaware VIP Value Series (each, a separate series of Delaware VIP Trust) To the Shareholders of each fund listed above (each, a Fund and collectively, the Funds), each of which is a separate series of Delaware VIP Trust (the Trust), and to the owners of Variable Contracts (as defined below) issued by Participating Insurance Companies (as defined below): NOTICE IS HEREBY GIVEN that a joint special meeting (the Meeting) of shareholders of the Trust, along with certain other open-end registered investment companies within the Delaware Investments ® Family of Funds, each of which is issuing proxy solicitation materials, will be held at the offices of Stradley Ronon Stevens & Young, 2005 Market Street, 21st Floor, Philadelphia, Pennsylvania 19103 on November 12, 2009, at 3:00 p.m., Eastern time. The Meeting is being called to vote on the following proposals: 1. To elect a Board of Trustees. The nominees for election to the Board of Trustees, all of whom are presently members of the Board, are: Thomas L. Bennett Ann R. Leven Patrick P. Coyne Thomas F. Madison John A. Fry Janet L. Yeomans Anthony D. Knerr J. Richard Zecher Lucinda S. Landreth 2. To approve a new investment advisory agreement for each Fund. The shares of the Funds are sold to separate accounts (Separate Accounts) of certain life insurance companies (the Participating Insurance Companies) to fund benefits payable under certain variable annuity contracts and variable life insurance policies (Variable Contracts) issued by the Participating Insurance Companies. The Separate Accounts are the shareholders of record of the Funds. Except as otherwise may be provided by applicable law, the owners of Variable Contracts whose Separate Account shares are attributable to a Fund have the right, and are being asked, to provide voting instructions to the Participating Insurance 3 Companies as to how the Separate Account should vote the shares of the Funds at the Meeting or any adjournments thereof. The Participating Insurance Companies have agreed to solicit the owners of Variable Contracts and to vote at the Meeting, to the extent required, the shares of each Fund held in the Separate Accounts in accordance with timely instructions received from owners of the Variable Contracts. If you are a shareholder of record of a Fund as of the close of business on September 18, 2009, you have the right, and are being asked, to direct the persons listed on the enclosed proxy card as to how your shares in the Fund should be voted. If you are a Variable Contract owner of record at the close of business on September 18, 2009, you have the right, and are being asked, to instruct the relevant Participating Insurance Company as to the manner in which the Fund shares attributable to your Variable Contract should be voted. To assist you, a voting instruction form is enclosed. In addition, a Proxy Statement describing the matters to be voted on at the Meeting or any adjournment(s) thereof is attached to this Notice. Whether or not you plan to attend the Meeting, please promptly complete, sign and return each proxy card and/or voting instruction form included with this Proxy Statement in the enclosed postage-paid envelope provided. In addition, your account may be eligible to vote by telephone or through the Internet, 24 hours a day, in which case separate instructions from your Participating Insurance Company are enclosed. Your vote is important. By order of the Board of Trustees, /s/ Patrick P. Coyne Patrick P. Coyne Chairman, President, and Chief Executive Officer September [21], 2009 IF YOU OWN SHARES OF MORE THAN ONE FUND, YOU WILL RECEIVE A PROXY CARD FOR EACH FUND OWNED. IF YOUR VARIABLE CONTRACT HAS AMOUNTS ALLOCATED TO MORE THAN ONE FUND, YOU WILL RECEIVE A VOTING INSTRUCTION FORM FOR EACH SUCH FUND. To secure the largest possible representation and to save the expense of further mailings, please cast your vote and promptly return the signed proxy card(s) or voting instruction form(s), regardless of the number of shares owned. If you prefer and are eligible, you may instead vote by telephone or the Internet. You may revoke your proxy at any time before or at the Meeting or vote in person if you attend the Meeting, as provided in the attached Proxy Statement. 4 PROXY STATEMENT TABLE OF CONTENTS Page PROPOSAL 1: TO ELECT A BOARD OF TRUSTEES 5 Introduction to Proposal 1 5 Who are the Trustee Nominees? 5 How are Nominees for Trustee Selected? 5 How Often Does the Board Meet and What are the Trustees Paid? 6 Who are the Principal Officers of the Trust? 7 What are the Standing Committees of the Board? 7 Who are the Trusts Independent Auditors? 8 What is the Required Vote to Elect Trustees? 9 PROPOSAL 2: TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT 10 Introduction to Proposal 2 10 Description of the Transaction 10 The New Investment Advisory Agreement 13 Additional Information about DMC 15 Board Considerations in Approving the New Investment Advisory Agreement 16 Required Vote 23 Section 15(f) of the 1940 Act 24 More Information about the Funds 24 VOTING INFORMATION 25 How will shareholder voting be handled? 25 How do I ensure my vote is accurately recorded? 26 May I revoke my proxy? 27 What other matters will be voted upon at the Meeting? 27 Who is entitled to vote? 27 What is the Quorum Requirement? 28 Who will pay the expenses of the Meeting? 28 What other solicitations will be made? 28 How do I submit a shareholder proposal for inclusion in the Trusts proxy statement and form of proxy for the Trusts next annual meeting? 29 How may I communicate with the Board? 30 PRINCIPAL HOLDERS OF SHARES 30 APPENDIX A  TRUSTEES OF THE TRUST A- 1 APPENDIX B  NOMINATING AND CORPORATE GOVERNANCE COMMITTEE CHARTER B-1 APPENDIX C  PRINCIPAL OFFICERS OF THE TRUST C-1 APPENDIX D  AUDITOR INFORMATION D- 1 APPENDIX E  PRE-APPROVAL POLICIES AND PROCEDURES E-1 i APPENDIX F  FORM OF NEW INVESTMENT ADVISORY AGREEMENT F- 1 APPENDIX G  CURRENT INVESTMENT ADVISORY AGREEMENT: DATES OF APPROVALS; FEES G- 1 APPENDIX H  FUNDS ADVISED BY DMC: FEES PAID TO DMC AND AFFILIATES H- 1 APPENDIX I  TRUSTEES AND OFFICERS OF DMC I -1 APPENDIX J  NUMBER OF SHARES OF EACH FUND OUTSTANDING AS OF JULY 31, 2009 J- 1 APPENDIX K  5% SHARE OWNERSHIP K-1 ii PROXY STATEMENT for DELAWARE VIP ® TRUST Delaware VIP Cash Reserve Series Delaware VIP Limited-Term Diversified Income Series Delaware VIP Diversified Income Series Delaware VIP REIT Series Delaware VIP Emerging Markets Series Delaware VIP Small Cap Value Series Delaware VIP Growth Opportunities Series Delaware VIP Trend Series Delaware VIP High Yield Series Delaware VIP U.S. Growth Series Delaware VIP International Value Equity Series Delaware VIP Value Series (each, a separate series of Delaware VIP Trust) Dated September [21], 2009 Important notice regarding the availability of proxy materials for the shareholder meeting to be held on November 12, 2009: this proxy statement is available at www.delawareinvestments.com. This proxy statement (the Proxy Statement) solicits proxies to be voted at a Joint Special Meeting of Shareholders (the Meeting) of Delaware VIP Trust (the Trust), along with other registered open-end management investment companies within the Delaware Investments ® Family of Funds, each of which is issuing proxy solicitation materials. Each of the separate funds within the Trust is referred to as a Fund and all of the Funds are collectively referred to as the Funds. The Meeting was called by the Board of Trustees of the Trust (the Board) to vote on the following proposals, each of which is described more fully below: Proposal Funds Voting on the Proposal 1. To elect a Board of Trustees. All Funds voting together. 2. To approve a new investment advisory agreement Each Fund voting separately. for each Fund. The principal office of the Trust is located at 2005 Market Street, Philadelphia, Pennsylvania 19103. You can reach the offices of the Trust by telephone by calling (800) 523-1918. The Trust is a Delaware statutory trust registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the 1940 Act). The Meeting will be held at the offices of Stradley Ronon Stevens & Young, 2005 Market Street, 21st Floor, Philadelphia, Pennsylvania 19103 on November 12, 2009, at 3:00 p.m., Eastern time. The Board, on behalf of each Fund, is soliciting these proxies. Shares of the Funds are sold to separate accounts (Separate Accounts) of certain life insurance companies (the Participating Insurance Companies) to fund benefits payable under certain variable annuity contracts and variable life insurance policies (together, Variable 3 Contracts) issued by the Participating Insurance Companies. The Separate Accounts are the shareholders of the Funds. The Separate Accounts invest in shares of the Funds in accordance with instructions from owners of the Variable Contracts. In accordance with current law, the Separate Accounts, which are the shareholders of record of the Funds, in effect, pass along their voting rights to the owners of the Variable Contracts. Each Participating Insurance Company is seeking instructions as to how the owners of its Variable Contracts wish the Participating Insurance Company to vote the shares of the Funds technically owned by the Separate Account, but in which the owners of the Variable Contracts may have or may be deemed to have a beneficial interest. The Participating Insurance Companies communicate directly with the owners of Variable Contracts about the procedures that the Participating Insurance Companies follow in seeking instructions and voting shares under the particular Separate Account. Each Participating Insurance Company has agreed to solicit the owners of the Variable Contracts, and to vote at the Meeting, to the extent required, the shares of the Funds that are held in the Separate Accounts in accordance with timely instructions received from the owners of the Variable Contracts. For purposes of this Proxy Statement, the terms shareholder, you, and your refer to: (i) Variable Contract owners, which may have, or may be deemed to have, a beneficial interest in the Funds; (ii) Separate Accounts and Participating Insurance Companies, as direct owners of Fund shares; and (iii) any other direct shareholders of the Funds, unless the context otherwise requires. This Proxy Statement gives you information about the Trustees, the new advisory agreement, and other matters that you should know before voting. This Proxy Statement and forms of proxy cards and voting instructions will first be sent to shareholders and Variable Contract owners on or about September [21], 2009. Each Funds annual report to shareholders is sent to shareholders of record following the Funds fiscal year end. Two or more shareholders of a Fund who share an address might receive only one annual report or Proxy Statement, unless the Fund has received instructions to the contrary. A separate copy of the Proxy Statement or your Funds annual report and most recent succeeding semiannual report, if any, may be obtained, free of charge, by (i) calling the Trust at (800) 523-1918 or writing to the Trust at Attention: Account Services, 2005 Market Street, Philadelphia, PA 19103; (ii) contacting your broker-dealer firm or other financial intermediary; or (iii) with respect to Variable Contract owners, contacting your Participating Insurance Company. 4 PROPOSAL 1: TO ELECT A BOARD OF TRUSTEES Introduction to Proposal 1 In Proposal 1, shareholders of the Trust are being asked to elect nine Trustees (together, the Trustee Nominees) to the Board. All of the Trustee Nominees are currently members of the Board. The Trust is governed by the Board, which has oversight responsibility for the management of the Trusts business affairs. Trustees establish procedures and oversee and review the performance of the investment manager, the distributor, and others who perform services for the Trust. Who are the Trustee Nominees? The Trustees of the Board (each, a Trustee and collectively, the Trustees) are responsible for supervising the management of the Trust and serving the needs and best interests of Fund shareholders. As noted above, all of the Trustee Nominees standing for election are currently members of the Board. The nine Trustee Nominees are Thomas L. Bennett, Patrick P. Coyne, John A. Fry, Anthony D. Knerr, Lucinda S. Landreth, Ann R. Leven, Thomas F. Madison, Janet L. Yeomans, and J. Richard Zecher. The Board is comprised of nine Board members, eight of whom are not interested persons of the Trust, as that term is defined in the 1940 Act (together, the Independent Trustees). Only Mr. Coyne is deemed to be an Interested Trustee of the Trust, because he is an executive officer of the Funds investment adviser. Appendix A includes a list of the Trustees with certain background and related information. If elected, each Trustee Nominee will hold office for an indefinite term until his or her successor is elected and qualified, or until his or her earlier death, resignation, or removal. Each Trustee Nominee currently is available and has consented to serve if elected. If any of the Trustee Nominees should become unavailable before the Meeting, the designated proxy holders will have the authority to vote in their discretion for another person or persons who may be nominated as Trustees. Ann R. Leven serves as Coordinating Trustee for the Trust. Although Mr. Coyne, the Chairman, President, and CEO of the Funds investment adviser, currently serves as a Trustee, he is standing for election by Fund shareholders for the first time. Mr. Coyne was appointed to the Board in 2006, and was recommended for appointment to the Board by the Nominating and Corporate Governance Committee, which consists solely of Independent Trustees. How are Nominees for Trustee Selected? The Nominating and Corporate Governance Committee recommends Board members, fills vacancies, and considers the qualifications of prospective Board members. The committee also monitors the performance of counsel for the Independent Trustees. The committee will consider shareholder recommendations for Trustee nominations only in the event that there is a vacancy on the Board. Shareholders who wish to submit recommendations for nominations to fill a vacancy on the Board must submit their recommendations in writing to the Nominating and 5 Corporate Governance Committee, c/o Delaware Investments ® Funds at 2005 Market Street, Philadelphia, Pennsylvania 19103-7094. Shareholders should include appropriate information on the background and qualifications of any persons recommended ( e.g. , a resume), as well as the candidates contact information and a written consent from the candidate to serve if nominated and elected. Shareholder recommendations for nominations to the Board will be kept on file for consideration when there is a vacancy on the Board. The committee consists of John A. Fry, Chairman; Anthony D. Knerr; Lucinda S. Landreth; and Ann R. Leven ( ex officio ), all of whom are Independent Trustees. The Nominating and Corporate Governance Committee held five meetings during the Trusts last fiscal year. The Board has adopted and approved a formal written charter for the Nominating and Corporate Governance Committee, which is attached as Appendix B to this Proxy Statement. The Nominating and Corporate Governance Committee met on September 3, 2009, to evaluate candidates for positions on the Board, including evaluating candidates qualifications for Board membership and their independence from the Funds investment adviser and other affiliates and principal service providers, as well as such other information as the Committee deemed relevant to their considerations. The Nominating and Corporate Governance Committee recommended the Trustee Nominees for nomination by the Independent Trustees, and at their meeting on September 3, 2009, the Independent Trustees selected and nominated the Trustee Nominees for election by the shareholders of the Trust. How Often Does the Board Meet and What are the Trustees Paid? The Board is responsible for establishing the Trusts policies and for overseeing the management of the Trust. The Board held six meetings during the Trusts last fiscal year. Each Trustee Nominee attended at least 75% of the aggregate total number of meetings of the Board held during the Trusts last fiscal year, and attended at least 75% of the total number of meetings held during that year by all committees of the Board on which he or she served. The Trust does not have a formal policy regarding Trustee attendance at shareholders meetings but encourages Trustees to do so. The Trust does not hold annual meetings at which Trustees are elected. The following table shows the amount of compensation received by the Independent Trustees from the Trust and the aggregate amount of compensation received from the Delaware Investments ® Funds for which he or she served as a Trustee for the fiscal year ended December 31, 2008. In addition, the Independent Trustees received separate compensation from the Trust for the meetings held in connection with their review of the transaction described under Proposal 2 below. Each Independent Trustee is compensated by the Trust. Mr. Coyne, the sole Trustee who is not an Independent Trustee, is not compensated by the Trust for serving as Trustee. Trust officers are not compensated by the Trust. Total Compensation Retirement Benefits from the Investment Aggregate Accrued as Part of Companies in the Compensation from Fund Delaware Investments ® Trustee the Trust Expenses Complex 1 Thomas L. Bennett $35,201 None $195,000 John A. Fry $32,066 None $177,500 Anthony D. Knerr $29,366 None $162,500 6 Lucinda S. Landreth $31,175 None $172,500 Ann R. Leven $40,168 None $222,500 Thomas F. Madison $32,569 None $180,000 Janet L. Yeomans $31,600 None $175,000 J. Richard Zecher $31,600 None $175,000 The following table shows the dollar range of shares of the Funds and the aggregate dollar range of shares of the Delaware Investments ® Family of Funds that are beneficially owned by each Trustee Nominee as of June 30, 2009. None of the Independent Trustees owns, beneficially or of record, securities issued by any investment adviser or principal underwriter of any of the Funds, or a person directly or indirectly controlling, controlled by, or under common control with any of the foregoing. Aggregate Dollar Range of Equity Securities in All Dollar Range of Equity Registered Investment Companies Overseen by Name Securities in the Trust Trustee in Family of Investment Companies Interested Trustee Patrick P. Coyne None More than $100,000 Independent Trustees Thomas L. Bennett None $10,001  $50,000 John A. Fry Delaware VIP REIT Series  More than $100,000 $1-$10,001 Delaware VIP Trend Series  $1-$10,001 Delaware VIP Value Series  $10,001 - $50,000 Anthony D. Knerr None More than $100,000 Lucinda S. Landreth None More than $100,000 Ann R. Leven None More than $100,000 Thomas F. Madison None $10,001  $50,000 Janet L. Yeomans None More than $100,000 J. Richard Zecher None $10,001  $50,000 Who are the Principal Officers of the Trust? Officers of the Trust are appointed by the Board and serve at the pleasure of the Board. Appendix C to this Proxy Statement identifies the principal officers of the Trust and provides the officers names, birth dates, addresses, positions and length of service with the Trust, and principal occupations during the past five years. What are the Standing Committees of the Board? The Trusts Board has four standing committees: the Audit Committee, the Nominating and Corporate Governance Committee, the Independent Trustees Committee, and the Investments Committee. 7 Audit Committee. This committee monitors accounting and financial reporting policies and practices and internal controls for the Trust. It also oversees the quality and objectivity of the Trusts financial statements and the independent audit thereof, and acts as a liaison between the Trusts independent registered public accounting firm and the full Board. The Trusts Audit Committee consists of the following Independent Trustees: Thomas F. Madison, Chairman; Thomas L. Bennett; John A. Fry; and J. Richard Zecher. The Trusts Audit Committee held six meetings during the Trusts last fiscal year. Nominating and Corporate Governance Committee. Information on the Nominating and Corporate Governance Committee is provided above under How are Nominees for Trustee Selected? Independent Trustees Committee . This committee develops and recommends to the Board a set of corporate governance principles and oversees the evaluation of the Board, the committees, and Board activities. The committee is comprised of all of the Independent Trustees. The Trusts Independent Trustees Committee held four meetings during the Trusts last fiscal year. Investments Committee. The primary purposes of the Investments Committee are to: (i) assist the Board, upon request, in oversight of the investment advisory services provided to a Fund by its investment adviser as well as any sub-advisers; (ii) review all proposed advisory and sub-advisory agreements for new Funds or proposed amendments to existing agreements and to recommend what action the full Board and the Independent Trustees should take regarding the approval of all such proposed agreements; and (iii) review from time to time reports supplied by the Funds investment adviser regarding investment performance and expenses and suggest changes to such reports. The Boards Investments Committee consists of the following Independent Trustees: Thomas L. Bennett, Chairman; Anthony D. Knerr; Lucinda S. Landreth; Ann R. Leven (ex officio) ; Janet L. Yeomans; and J. Richard Zecher. The Investments Committee held four meetings during the Trusts last fiscal year. Who are the Trusts Independent Auditors? Selection of Auditors . The Audit Committee and the Board have selected the firm of Ernst & Young LLP (E&Y) to serve as the Funds independent registered public accounting firm. Representatives of E&Y are not expected to be present at the Meeting, but will be available to answer any questions or if otherwise necessary. Audit Fees . Appendix D shows the aggregate fees billed for each of the last two fiscal years for professional services rendered by E&Y for the audit of the Trusts annual financial statements and for review of the financial statements included in the Trusts annual reports or for services that normally are provided by E&Y in connection with statutory and regulatory filings or engagements for those fiscal years. Audit-Related Fees. The Trust was not billed during its last two fiscal years for assurance and related services rendered by E&Y that were reasonably related to the audit or review of the Trusts financial statements but where such services were not reported under Audit Fees above. Appendix D shows for the last two fiscal years of the Trust the aggregate fees billed by E&Y for providing such services to the Funds investment adviser or other service providers that 8 are under common control with the Funds investment adviser. These services included the issuance of reports concerning the Funds transfer agent's system of internal accounting control pursuant to Rule 17Ad-13 of the Securities Exchange Act of 1934, as amended. Tax Fees . Appendix D also shows the aggregate fees billed to the Trust in each of the last two fiscal years for professional services rendered by E&Y to the Trust for tax compliance, tax advice, and tax planning. E&Y did not during the Trusts last two fiscal years provide any such services to the Funds investment adviser or other service providers under common control with the Funds investment adviser. The tax-related services provided to the Trust included the review of income tax returns and annual excise distribution calculations and tax compliance services with respect to investments in foreign securities. Aggregate Non-Audit Fees . Appendix D also shows, for the Trusts last two fiscal years, the aggregate non-audit fees billed by E&Y for services rendered to the Trust, its investment adviser, and any entity controlling, controlled by, or under common control with its investment adviser that provides ongoing services to the Trust. The Audit Committee has considered whether the provision of non-audit services that were rendered to the Trusts investment adviser, and any entity controlling, controlled by, or under common control with the Trusts investment adviser that provides ongoing services to the Trust, is compatible with maintaining the independence of E&Y. The Audit Committee has determined that E&Ys provision of these services is compatible with maintaining E&Ys independence. E&Y currently is analyzing whether its independence will be affected after the transaction described in Proposal 2 as a result of services provided by E&Y to Macquarie Group Limited and its affiliates. All Other Fees. There were no additional fees paid by the Trust or to the Funds investment adviser or other service providers under common control with the Funds investment adviser during the Trusts last two fiscal years for products and services provided by E&Y, other than the services reported above. Pre-Approval Policies and Procedures . The Audit Committee has adopted Pre-Approval Policies and Procedures, which are set forth in Appendix E to this Proxy Statement. All of the fees disclosed above were pre-approved pursuant to the Pre-Approval Policies and Procedures. The Audit Committee for the Trust did not approve any of the services described above pursuant to the de minimis exceptions set forth in Rule 2-01(c)(7)(1)(C) and Rule 2-01(c)(7)(ii) of Regulation S-X. What is the Required Vote to Elect Trustees? Provided that Quorum requirements (as defined below in Voting Information) have been satisfied, the Trustee Nominees will be elected to the Board by the affirmative vote of a plurality of votes cast collectively by shareholders of all of the Funds. This means that the nine Trustee Nominees receiving the largest number of votes will be elected. The votes of all of the Funds will be counted together in determining the results of the voting for Proposal 1. 9 PROPOSAL 2: TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT Introduction to Proposal 2 In Proposal 2, you are being asked to approve a new investment advisory agreement between your Fund and Delaware Management Company (DMC) (the New Investment Advisory Agreement). DMC currently serves as investment adviser for each Fund, but, for the reasons discussed below, a new investment advisory agreement will be required if the Transaction is completed. For a general description of the proposed New Investment Advisory Agreement and a general comparison of the proposed New Investment Advisory Agreement and the investment advisory agreement currently in effect for each Fund (the Current Investment Advisory Agreement), see The New Investment Advisory Agreement below. The form of the New Investment Advisory Agreement is included in Appendix F. The date of the Current Investment Advisory Agreement for each Fund and the date on which it was last approved by shareholders are provided in Appendix G . The Current Investment Advisory Agreement was approved for continuance by the Board for each Fund on May 19-20, 2009. The Board is proposing the New Investment Advisory Agreement because the Current Investment Advisory Agreement for each Fund will terminate upon completion of the Transaction, which is defined and discussed below. As required by the 1940 Act, the Current Investment Advisory Agreement for each Fund terminates automatically upon its assignment. Under the 1940 Act, a change in control of an investment adviser constitutes an assignment. The consummation of the Transaction will result in a change of control of DMC, and thus, the assignment and automatic termination of the Current Investment Advisory Agreement for each Fund. Shareholders of each Fund are therefore being asked to approve the New Investment Advisory Agreement for their Fund. The New Investment Advisory Agreement would become effective only if approved by the shareholders of the applicable Fund and if the Transaction is completed. While the closing of the Transaction (the Closing) is currently expected to take place on or about December 31, 2009, if the Transaction is not completed or the Transaction Agreement (as hereinafter defined) is terminated, the New Investment Advisory Agreement will not go into effect and the Current Investment Advisory Agreement will continue in effect. Description of the Transaction Lincoln National Corporation (LNC) and its indirect, wholly-owned subsidiary, Lincoln National Investment Companies, Inc. (LNIC) entered into a definitive agreement (the Transaction Agreement), dated as of August 18, 2009, with Macquarie Bank Limited, whereby LNIC will sell all of the capital stock of Delaware Management Holdings, Inc. (DMHI) to Macquarie Bank Limited (the Transaction). Certain Fund service providers are subsidiaries of DMHI and will be included in the Transaction, including DMC, Delaware Service Company, Inc. (DSC), the fund accounting and financial administration oversight provider for the Funds, and Delaware Distributors, L.P. (DDLP), the principal underwriter for the Funds. DMHI and its various affiliates are sometimes referred to herein as Delaware Investments. 10 Macquarie Group Limited and its various subsidiaries (including Macquarie Bank Limited) are referred to herein as Macquarie Group. The Transaction Agreement requires Macquarie Bank Limited to pay LNC approximately $428 million in cash at the Closing to acquire DMHI and its subsidiaries, such amount subject to certain specified closing adjustments at and after the Closing. As noted above, the Closing is currently expected to take place on or about December 31, 2009. The Closing is subject to the satisfaction or waiver of customary closing conditions, including (i) annualized advisory fees payable to DMC by all clients that have consented to the assignment of their advisory agreements or approved a new advisory agreement (including the Trust) not being less than 75% of annualized advisory fees payable to DMC as of April 30, 2009 and (ii) the parties obtaining certain domestic and international regulatory approvals (including expiration of the required waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended). DMC manages the assets of each Fund and makes each Funds investment decisions, subject to the supervision of the Board. DMC is a series of Delaware Management Business Trust (DMBT), which is a subsidiary of DMHI. Delaware Investments is the marketing name for DMHI and its subsidiaries. DMC is located at 2005 Market Street, Philadelphia, Pennsylvania 19103. Delaware Investments has been managing mutual funds since 1938. As of June 30, 2009, DMC and its affiliates managed, in the aggregate, more than $120 billion in assets in various institutional, separately managed, investment company, and insurance accounts. DMHI, a Delaware corporation formed in 1992, is a holding company that, through its subsidiaries and affiliates, provides investment advisory, asset management, administrative, broker-dealer, and related products and services. DMHIs asset management capabilities include the ability to manage equity, fixed income, and money market securities, which are offered through vehicles such as mutual funds, closed-end funds, privately managed accounts, and institutional separate accounts. DMHI is a subsidiary of, and subject to ultimate majority control of, LNC, which is a publicly traded corporation. LNC is a diversified organization with operations in many aspects of the financial services industry, including insurance and investment management. LNIC is an Indiana corporation and an indirect, wholly owned subsidiary of LNC. LNIC owns 100% of the issued and outstanding common stock of DMHI. After the Transaction, DMHI will be an indirect wholly owned subsidiary of Macquarie Group Limited. Macquarie Group is a global provider of banking, financial, advisory, investment and fund management services. Macquarie Group Limited, No. 1 Martin Place, Sydney, New South Wales 2000, Australia, is listed on the Australian Securities Exchange (ASX:MQG) and is regulated by the Australian Prudential Regulation Authority, the Australian banking regulator, as the owner of Macquarie Bank Limited, an authorized deposit taker. Founded in 1969, Macquarie Group now operates in more than 70 office locations in over 26 countries. Macquarie Group employed approximately 12,500 people and had assets under management of $190 billion as of July 31, 2009. Macquarie Group has been active in North America for over a decade. Macquarie Group currently has more than 1,900 professionals in offices in 25 North American locations. Macquarie Funds Group, the asset management arm of Macquarie Group, is a full service global fund manager with over 25 years experience and offers a range of investments for retail and institutional investors across a variety of asset classes including fixed income, cash, currencies, equities, commodities, emerging markets, listed infrastructure and listed real estate as well as private equity and hedge fund of funds. Macquarie Funds Group employs over 600 staff across 19 locations globally with assets under management of approximately $67 billion as of 11 July 31, 2009. More information on Macquarie Groups operations is available at www.macquarie.com.au and at www.macquarie.com/us. Australian Banking Regulations require the following disclaimer to be made: Investments in the Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies including their subsidiaries or related companies, and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of any Fund, the repayment of capital from any Fund, or any particular rate of return. The Transaction is part of Macquarie Groups strategy to develop a global asset management capability through building a highly regarded team of investment professionals, offering an attractive suite of investment products and gaining broader access to markets in the United States. Macquarie Group values DMCs focus on the advisory segment of the U.S. market, its significant investment management capabilities, and its experienced management team. The Transaction is not expected to result in a change in the persons responsible for the day-to-day management of the Funds or in the operation of the Funds. It is currently anticipated that following the closing of the Transaction, DMHI, DMC, DDLP, and DSC will continue to operate, and the Funds will continue to operate, and the Delaware brand will remain with the business. Upon completion of the Transaction, the combined assets under management of Macquarie Group and DMHI and their affiliates are expected to be over $300 billion. After the Transaction, DMHI and its subsidiaries (including DMC) will remain headquartered in Philadelphia. Investment management professionals serving DMCs clients are not expected to change as a result of the Transaction. Clients of DMC may be offered opportunities to invest in new products with access to Macquarie Groups investment strategies, notably in real assets, global fixed income securities, and alternative investments. Macquarie Group clients across its global network may be offered investment products involving Delawares investment strategies, in structures designed specifically for them. Macquarie Group also currently anticipates providing additional funding to support the growth of DMC and its affiliates, for example through potential investment in operations and distribution and a commitment to expanding its multi-boutique approach. In anticipation of the Transaction, the Board has had a number of telephonic and in-person meetings and met both formally and in informational sessions between April 16, 2009, and September 3, 2009, for purposes of, among other things, considering whether it would be in the best interests of each Fund and its shareholders to approve a New Investment Advisory Agreement. The 1940 Act requires that each Funds New Investment Advisory Agreement be approved by the Funds shareholders in order to become effective. At the in-person meetings held on September 3, 2009, and for the reasons discussed below (see Board Considerations in Approving the New Investment Advisory Agreement below), the Board, including a majority of its Independent Trustees, approved the New Investment Advisory Agreement as being in the best interests of the Funds and their shareholders and recommended their approval by shareholders. In the event shareholders of a Fund do not approve a New Investment Advisory Agreement, the Board will take such action as it deems to be in the best interests of the Fund and its 12 shareholders, including entering into an interim advisory agreement with DMC pursuant to Rule 15a-4 of the 1940 Act. The New Investment Advisory Agreement Each Funds New Investment Advisory Agreement will be substantially similar to its Current Investment Advisory Agreement. Appendix F includes a form of the New Investment Advisory Agreement. A discussion of the basis for the Boards approval of each Funds Current Investment Advisory Agreement is available in the Funds most recent semi-annual report to shareholders for the six-month period ended June 30, 2008. Appendix G provides information on the Current Investment Advisory Agreement for each Fund, including its date, the date of last shareholder approval, the reason for the most recent submission to shareholders, and the rates the Funds pay for fund administrative services. Exhibit A to Appendix F discloses the rate of compensation of DMC under both the Current Investment Advisory Agreement and the New Investment Advisory Agreement. Appendix H describes for each Fund the aggregate amount of DMCs fee and the amount and purpose of any other material payments to DMC (including any affiliated person of DMC) for services provided to each Fund during the last fiscal year. These services will continue to be provided if the New Investment Advisory Agreement is approved. DMC provides investment advisory services to certain other funds that have investment objectives and policies similar to those of the Funds. Appendix H lists such other mutual funds advised by DMC, the net assets of those funds, and the management fee schedule pursuant to which DMC received advisory fees from those funds during the fiscal years ended on the dates noted. Fees. There will be no change in the fee schedule applicable to any Fund under its New Investment Advisory Agreement. All currently effective contractual fee waivers or reimbursements will remain in place after the Transaction until the end of their respective terms, and Macquarie Group has no present intention to cause DMC to alter any voluntary expense waivers or reimbursements currently in effect for the Funds. Investment Advisory Services. The New Investment Advisory Agreement requires DMC to provide the same services to the applicable Funds as it does under the Current Investment Advisory Agreement. The New Investment Advisory Agreement generally provides that, subject to the direction and control of the Board, DMC shall: (i) regularly make decisions as to what securities and other instruments to purchase and sell on behalf of each Fund; (ii) effect the purchase and sale of those investments in furtherance of the Funds objectives and policies; and (iii) furnish the Board with information and reports regarding the Funds investments as DMC deems appropriate or as the Board may reasonably request. Subject to the primary objective of obtaining best execution, DMC may place orders for the purchase and sale of portfolio securities and other instruments with broker/dealers that provide statistical, factual, or financial information and services to a Fund, to DMC, or to other clients of DMC. Both the Current and New Investment Advisory Agreements provide that the services of DMC are not exclusive to the Fund, and DMC and its affiliates may render services to others. 13 The New Investment Advisory Agreement provides that DMC may, to the extent permitted by applicable law, appoint at its own expense one or more sub-advisers, including affiliates of DMC, to perform investment advisory services for the Fund. DMC may terminate a sub-adviser in its sole discretion at any time to the extent permitted by applicable law. A similar provision is included in the Current Investment Advisory Agreement. Fund Administration Services. DMC and Macquarie Group have advised the Board that they anticipate and intend that the nature and level of administrative services provided to the Funds under the Current Investment Advisory Agreement, in combination with any administrative services agreements, will not be diminished as a result of the Transaction or the implementation of the New Investment Advisory Agreement. In addition, any fees for administrative services, whether payable under a Current Investment Advisory Agreement or a separate administrative agreement, will not increase as a direct result of the Transaction or the New Investment Advisory Agreement. Payment of Expenses. The provisions contained in the New Investment Advisory Agreement addressing allocation of expenses are substantially similar in all material respects to those contained in the Current Investment Advisory Agreement. Both the Current and New Investment Advisory Agreements provide that each Fund is responsible for its own expenses, including costs incurred in the maintenance of a Funds corporate existence; the maintenance of the Funds books, records and procedures; dealing with the Funds shareholders; the payment of dividends; transfer of shares, including issuance, redemption and repurchase of shares; preparation of share certificates; reports and notices to shareholders; calling and holding of shareholders meetings; miscellaneous office expenses; brokerage commissions; custodian fees; legal and accounting fees; taxes; and federal and state registration fees. In addition, to avoid uncertainty, certain other expenses that are paid by the Funds under the Current Investment Advisory Agreement are listed expressly as Fund expenses in the New Investment Advisory Agreement. These expenses include auditing, fund accounting and financial administration fees, and other costs and expenses approved by the Board. Except as expressly provided for in the Current and New Investment Advisory Agreements, DMC is not responsible for a Funds expenses. Directors, officers, and employees of DMC may be Trustees and officers of the Trust, but directors, officers, and employees of DMC who are Trustees, officers and/or employees of the Trust do not receive any compensation from the Trust for acting in a dual capacity. DMC may share facilities common to each Fund, which may include legal and accounting personnel, with appropriate proration of expenses between the applicable Fund and DMC. Limitation on Liability. Under the Current and New Investment Advisory Agreements, in the absence of willful misfeasance, bad faith, gross negligence, or a reckless disregard of the performance of its duties as the investment adviser to a Fund, DMC shall not be liable to a Fund or to any shareholder for any action or omission arising in the course of, or connected with, rendering its services under the Agreement or for any losses arising from the purchase, holding or sale of any security, or otherwise. Term and Continuance. If approved by shareholders of a Fund, the New Investment Advisory Agreement will terminate two years from the date of implementation, and will continue in effect 14 from year to year if its continuance is specifically approved at least annually by both (i) the vote of a majority of the Board or the vote of a 1940 Act Majority (as defined below) of the outstanding voting securities of each Fund and (ii) the vote of a majority of the Independent Trustees cast in person at a meeting called for the purpose of voting on the approval. The Current Investment Advisory Agreement has similar provisions for its term and continuance, although the initial dates of the Agreement differ. The initial two year period has elapsed. The Current Investment Advisory Agreement was most recently approved by the Board in May 2009. A 1940 Act Majority of the outstanding voting securities of a Fund means the lesser of (i) 67% or more of the voting securities of the Fund that are present in person or by proxy at a meeting called for the purpose of voting on the approval if holders of shares representing more than 50% of the outstanding voting securities of the Fund are present in person or by proxy or (ii) more than 50% of the outstanding voting securities of the Fund. Termination. The New Investment Advisory Agreement generally provides that the Agreement may be terminated at any time, without the payment of any penalty, by the Fund upon giving DMC 60 days written notice, provided that the termination by the Fund is directed or approved by the vote of a majority of the Board or by the vote of a 1940 Act Majority of the Funds outstanding voting securities. The New Investment Advisory Agreement may also be terminated by DMC on 60 days written notice. As required by the 1940 Act, the New Investment Advisory Agreement will also immediately terminate in the event of its assignment (as defined in the 1940 Act). The Current Investment Advisory Agreement contains similar termination provisions. Proxy Voting. The Funds New Investment Advisory Agreement provides explicitly that DMC shall be responsible for voting proxies of portfolio securities of each Fund, a service currently provided by DMC but not provided for explicitly in the Current Investment Advisory Agreement. Amendments. To incorporate explicitly the requirements of the 1940 Act, the Funds New Investment Advisory Agreement provides that it may not be amended without a shareholder vote and a vote of the Independent Trustees, but that it may be amended without shareholder approval if the amendment relates solely to a change for which applicable laws and regulations do not require shareholder approval. The Funds Current Investment Advisory Agreement does not contain a similar provision. Other Changes. The Funds New Investment Advisory Agreement conforms the Current Investment Advisory Agreement with currently applicable laws and regulations and includes a number of minor wording changes that clarify non-material ambiguities in the Current Investment Advisory Agreement. Additional Information about DMC Appendix I provides the name, address and principal occupation of each executive officer and each trustee of DMC, and each individual who is an officer or Trustee of the Trust and who is also an officer, employee or shareholder of DMC. The following Trustee Nominee and executive officers of the Trust may receive a portion of the consideration described above as a result of the accelerated vesting of equity interests (the Equity Interests) in Delaware 15 Investments U.S., Inc. (DIUS), a subsidiary of DMHI and indirect parent of DMC, brought about by the Transaction: Patrick P. Coyne %; Michael J. Hogan %; See Yeng Quek %; Brian L. Murray, Jr. %; David P. OConnor %; and Richard Salus %. See Appendix I for a list of the executive officer positions with the Trust of each of the above named individuals. Generally, the Equity Interests will be fully vested and may be put back to DIUS or called by DIUS not later than thirteen months following the closing of the Transaction. The holders of the Equity Interests will only obtain a portion of the consideration described above if they put their vested Equity Interests back to DIUS or their Equity Interests is called by DIUS, and the dollar value of the Equity Interests will be ascertained at the time of the put or call, as the case may be. Certain other officers of DMC who are also officers of the Trust own or hold vested or unvested stock or options on stock of LNC. Board Considerations in Approving the New Investment Advisory Agreement At an in-person meeting held on September 3, 2009, the Board, including the Independent Trustees, discussed and unanimously approved the New Investment Advisory Agreement between the Trust, on behalf of each Fund and DMC. Concluding that approval of the New Investment Advisory Agreement would be in the best interests of each Fund and its shareholders, the Board also directed that the New Investment Advisory Agreement be submitted to the applicable Fund shareholders for approval, and recommended that shareholders vote FOR approval of the New Investment Advisory Agreement. Prior to their approval of the New Investment Advisory Agreement between each Fund, and DMC, pursuant to letters from their independent legal counsel addressed to Macquarie Group and DMC, the Trustees requested extensive materials about the Transaction and matters related to the proposed approvals. To assist the Board in considering the New Investment Advisory Agreement, Macquarie Group provided materials and information about Macquarie Group, including detailed written responses to the questions posed to it by the Independent Trustees. DMC also provided materials and information about the Transaction, including detailed written responses to the questions posed to it by the Independent Trustees. The Coordinating Trustee and the Chair of each committee of the Board, together with their independent legal counsel and Fund counsel, met with representatives of DMC and Macquarie Group to discuss the Transaction in very preliminary terms. Thereafter, the Independent Trustees, together with their independent legal counsel and Fund counsel, participated in a combination of four separate in-person meetings and telephone conference calls with representatives of DMC and Macquarie Group. In addition, meetings in person or by telephone were held between management of DMC and certain Independent Trustees on four occasions during the months preceding the Boards in-person meeting. At these meetings and on these telephone calls, the Transaction and future plans for DMC and the Funds were discussed at length. Finally, the Independent Trustees consulted with their independent legal counsel in executive sessions on numerous occasions during the time period covered by the negotiation of the Transaction and discussed, among other things, the legal standards applicable to their review of the New Investment Advisory Agreement and certain other contracts and considerations relevant to their deliberations on whether to approve such New Investment Advisory Agreement. 16 At the in-person meetings and telephonic conference calls, the Trustees discussed the Transaction with DMC management and with key Macquarie Group representatives. The meetings included discussions of the strategic rationale for the Transaction as discussed above under Description of the Transaction, and Macquarie Groups general plans and intentions regarding the Funds and DMC. On these occasions, representatives of DMC and Macquarie Group made presentations to and responded to questions from the Trustees. The Board members also inquired about the plans for, and anticipated roles and responsibilities of, key employees and officers of DMHI and DMC in connection with the Transaction. In connection with the Trustees review of the New Investment Advisory Agreement, DMC and/or Macquarie Group emphasized that: Macquarie Group and DMC have assured the Trustees that there will be no adverse changes in the nature, quality, or extent of services currently provided to the Funds and their shareholders, including investment management, distribution, or other shareholder services. No material changes in personnel or operations are contemplated in the operation of DMC under Macquarie Group as a result of the Transaction and no material changes are currently contemplated in connection with third party service providers to the Funds. Macquarie Group has no present intention to cause DMC to alter the voluntary expense waivers and reimbursements currently in effect for the Funds and, therefore, the advisory and administrative fees would not increase by virtue of the Transaction or the New Advisory Agreement. Under the Transaction Agreement, Macquarie Group has agreed to conduct, and use reasonable best efforts to cause its affiliates to conduct, their respective businesses in compliance with the conditions of Section 15(f) of the 1940 Act with respect to the Funds, including maintaining Board composition of at least 75% of the Board members qualifying as Independent Trustees and not imposing any unfair burden on the Funds for at least two years from the Closing. In addition to the information provided by DMC and Macquarie Group as described above, the Trustees also considered all other factors they believed to be relevant to evaluating the New Advisory Agreement, including the specific matters discussed below. In their deliberations, the Trustees did not identify any particular information that was controlling, and different Trustees may have attributed different weights to the various factors. However, for each Fund, the Trustees determined that the overall arrangements between the Fund and DMC, as provided in the New Advisory Agreement, including the proposed advisory fee and the related administration arrangements between the Funds and DMC, were fair and reasonable in light of the services to be performed, expenses incurred and such other matters as the Trustees considered relevant. Factors evaluated included:  The potential for expanding distribution of Fund shares through access to Macquarie Groups existing distribution channels as well as the strengthening of Delaware Investments 17 distribution capabilities through the acquisition of an exclusive wholesaling sales force from LNC. The reputation, financial strength, and resources of Macquarie Group as well as its historic and ongoing commitment to the asset management business in Australia as well as other parts of the world. The terms and conditions of the New Investment Advisory Agreement, including that each Funds total fees will not increase as a result of the New Investment Advisory Agreement, but rather will remain the same. (See The New Investment Advisory Agreement above). At its in-person meeting in May 2009, the Board had performed a full annual review of, or initially approved, the Current Investment Advisory Agreement as required by the 1940 Act and determined that DMC has the capabilities, resources, and personnel necessary to provide the advisory and administrative services currently provided to each Fund. The Board also determined that the advisory and/or management fees paid by each Fund, taking into account any applicable fee waivers and breakpoints, represent reasonable compensation to DMC in light of the services provided, the costs to DMC of providing those services, economies of scale, and the fees and other expenses paid by similar funds (including information provided by Lipper Inc. (Lipper, an independent statistical compilation organization) and such other matters that the Board considered relevant in the exercise of their reasonable judgment. The portfolio management teams for the Funds would not change as a result of the Transaction. LNC and Macquarie Group executed an agreement with theTrust pursuant to which LNC and Macquarie Group have agreed to pay all expenses of the Funds in connection with the Boards consideration of the Transaction, the New Investment Advisory Agreement and related agreements, and all costs related to this proxy solicitation. The agreement also provides for indemnification by LNC or Macquarie Group, as applicable, of the Funds and the Trustees for any losses arising from claims that certain information provided by LNC or Macquarie Group for this Proxy Statement is untrue or misleading. As a result, the Funds will bear no costs in evaluating the Transaction or seeking or obtaining shareholder approval of the New Investment Advisory Agreement. The likelihood that Macquarie Group would invest in DMC, resulting in potential benefits to the Funds and the shareholders, including the possibility of increased assets under management which would allow some Funds the potential opportunity to achieve economies of scale and lower fees. The compliance and regulatory history of Macquarie Group and its affiliates. Certain of these considerations are discussed in more detail below. In making its decision relating to the approval of the New Investment Advisory Agreement, the Independent Trustees gave attention to all information furnished, however, the following discussion identifies the primary factors taken into account by the Trustees in approving the New Investment Advisory Agreement. 18 Nature, Extent, and Quality of Service . The Trustees considered the services historically provided by DMC to the Funds and their shareholders. In reviewing the nature, extent, and quality of services, the Board considered that the New Investment Advisory Agreement will be substantially similar to the Current Investment Advisory Agreement (as discussed under The New Investment Advisory Agreement), and therefore, considered the many reports furnished to them throughout 2008 and 2009 at regular Board meetings covering matters such as the relative performance of the Funds; compliance of portfolio managers with the investment policies, strategies, and restrictions for the Funds; the compliance of management personnel with the Code of Ethics adopted throughout the Delaware Investments ® Family of Funds complex; and the adherence to fair value pricing procedures as established by the Board. The Trustees were pleased with the current staffing of DMC and the emphasis placed on research and risk management in the investment process. Favorable consideration was given to DMCs efforts to maintain expenditures and, in some instances, increase financial and human resources committed to Fund matters. The Board also considered the transfer agent and shareholder services that would continue to be provided to Fund shareholders by DMCs affiliate, Delaware Service Company, Inc. (DSC). The Board routinely reviews and has been impressed by DSCs performance. The Trustees noted, in particular, DSCs commitment to maintain a high level of service as well as DMCs expenditures to improve the delivery of shareholder services. The Board was assured that shareholders would continue to receive the benefits provided to Fund shareholders by being part of the Delaware Investments Family of Funds, including each shareholders ability to exchange an investment in one Delaware Investments Fund for the same class of shares in another Delaware Investments Fund without a sales charge, to reinvest Fund dividends into additional shares of any of the Funds, and the privilege to combine holdings in other Funds to obtain a reduced sales charge. For the foregoing reasons, the Board was satisfied with the nature, extent, and quality of the overall services provided by DMC. Investment Performance . The Trustees considered the overall investment performance of DMC and the Funds. The Trustees placed significant emphasis on the investment performance of the Funds in view of its importance to shareholders. Although the Trustees give appropriate consideration to performance reports and discussions with portfolio managers at Board meetings throughout the year, the Trustees gave particular weight to the approval of the Current Investment Advisory Agreement at the in-person meeting in May 2009. At that meeting, the Trustees reviewed Lipper reports prepared for each Fund showing the investment performance in comparison to a group of funds selected by Lipper as being similar to such Fund (the Performance Universe). A fund with the best performance ranked first, and a fund with the poorest, ranked last. The highest/best performing 25% of funds in the Performance Universe make up the first quartile; the next 25% make up the second quartile; the next 25% make up the third quartile; and the poorest/worst performing 25% of funds in the Performance Universe make up the fourth quartile. Comparative annualized performance for each Fund was shown for the past 1-, 3-, 5-, and 10-year periods. The Boards objective was that each Funds performance for the periods considered be at or above the median of its Performance Universe. During the May 2009 agreement review process, the Trustees observed the significant improvements to relative investment performanceof the funds in the Delaware Investments Family of Fundscompared to the information presented at the May 2008 meeting. At their meeting on September 3, 2009, the Trustees examined the investment performance of all of the funds in the Delaware Investments Family of Funds and compared the performance of each fundin the Delaware Investments Family of Fundsrelative to that of its respective peer group for the 1-, 3-, 5-, and 10-year periods ended June 30, 2009 against the corresponding relative investment performance of 19 theFunds for such time periods ended December 31, 2008. As of June 30, 2009, 29 of the funds in the Delaware Investments Family of Funds had investment performance relative to that of the respective peer groups that was as good as or better than the corresponding relative investment performance at December 31, 2008 for all four time periods. At June 30, 2009, an additional 9 funds in the Delaware Investments Family of Funds had investment performance relative to that of their respective peer groups that was better than the corresponding relative investment performance at December 31, 2008 for three of the four time periods. At June 30, 2009, 19 additional funds in the Delaware Investments Family of Funds had investment performance relative to that of their respective peer groups that was approximately the same as that of the corresponding relative performance at December 31, 2008 and only 22 funds in the Delaware Investments Family of Funds had poorer relative investment performance at June 30, 2009 compared to that at December 31, 2008. The Trustees, therefore, concluded that investment performance of thefunds in the Delaware Investments Family ofFunds on an aggregate basis had continued to improve relative to their respective peer groups since the data reviewed at the May 2009 meeting. The Trustees also noted that the proposed continuity of DMCs operations after the Transaction would be expected to mitigate any adverse impact on Fund performance arising from the Transaction. Comparative Expenses . The Trustees also evaluated expense comparison data for the Trust previously considered in May 2009. At that meeting, DMC had provided the Board with information on pricing levels and fee structures for the Funds and comparative funds. The Trustees focused on the comparative analysis of the effective management fees and total expense ratios of each Fund versus the effective management fees and expense ratios of a group of funds selected by Lipper as being similar to each Fund (the Expense Group). In reviewing comparative costs, each Funds contractual management fee and the actual management fee incurred by the Fund were compared with the contractual management fees (assuming all funds in the Expense Group were similar in size to the Fund) and actual management fees (as reported by each fund) of other funds within the Expense Group, taking into account any applicable breakpoints and fee waivers. Each Funds total expenses were also compared with those of its Expense Group. The Trustees also considered fees paid to Delaware Investments for non-management services. The Trustees objective was for each Funds total expense ratio to be competitive with that of the Expense Group. At the September 3, 2009 meeting, the Board noted that the more recent comparative expenses for the Funds remained consistent with the previous review in May 2009. The Board was assured that there was no current intention to change DMCs existing voluntary expense waivers and reimbursement policy as a result of the Transaction, and that, consistent with Section 15(f) of the 1940 Act, no unfair burden would be imposed on the Funds for the first two years after the closing of the Transaction. Management Profitability . The Board once again considered the level of profits realized by DMC in connection with the operation of the Funds. The Board previously considered the level of profits realized by DMC in connection with the operation of the Funds at their May 2009 meeting. At that meeting, the Board reviewed the Investment Management Profitability Analysis addressing the overall profitability of Delaware Investments business in providing management and other services to each of the Funds and the Delaware Investments Family of Funds as a whole. Specific attention was given to the methodology followed in allocating costs for the purpose of determining profitability. At the May 2009 meeting, representatives of DMC had stated that the level of profits of DMC, to a certain extent, reflect operational cost savings and efficiencies initiated by Delaware Investments (including DMC and its affiliates that provide 20 services to the Funds). The Board considered Delaware Investments efforts to improve services provided to Fund shareholders, to meet additional regulatory and compliance requirements resulting from recent industry-wide SEC initiatives, and the extent to which Delaware Investments might derive ancillary benefits from Fund operations, including the potential for procuring additional business as a result of the prestige and visibility associated with its role as service provider to the Delaware Investments Family of Funds and the benefits from allocation of Fund brokerage to improve trading efficiencies. The Board found that the management fees were reasonable in light of the services rendered and the level of profitability of DMC. At the September 3, 2009 meeting, DMC advised the Board that DMC did not expect the Transaction to affect materially the profitability of Delaware Investments compared to the level of profitability considered during the May 2009 review. The Boards also noted Macquarie Groups commitment to maintain sufficient capitalization of DMC and Delaware Investments to continue the same level and quality of services to the Funds. Economies of Scale . The Trustees considered whether economies of scale would be realized by Delaware Investments as each Funds assets increase and the extent to which any economies of scale would be reflected in the management fees charged. The Trustees took into account DMCs practice of maintaining the competitive nature of management fees based on its benchmarking analysis for the Funds. Management believed, and the Board agreed, that the Funds were priced with relatively low management fees to reflect potential economies of scale up front. The Board also acknowledged Macquarie Groups statement that the Transaction would not by itself immediately provide additional economies of scale given Macquarie Groups limited presence in the U.S. mutual fund market. Nonetheless, the Trustees believed that additional economies of scale could potentially be achieved in the future if DMC were owned by Macquarie Group as a result of Macquarie Groups willingness to invest further in DMCs asset management business, particularly with respect to distribution. Fall-Out Benefits . The Trustees considered that DMC would continue to benefit from soft dollar arrangements using portfolio brokerage of each Fund that invests in equity securities. They reviewed information about practices with respect to allocating portfolio brokerage for brokerage and research services. The Trustees recognized that DMCs profitability would be somewhat lower without these benefits. The Trustees noted that DMC may derive reputational and other benefits from their association with each Fund. Other Board Considerations. As previously noted, at the May 2009 meeting, the Board separately received and reviewed independent historical and comparative reports prepared by Lipper. The Lipper reports compared each Funds investment performance and expenses with those of other comparable mutual funds in the peer group. The Independent Trustees discussed such reports with independent legal counsel at the meeting. The Board requested and received certain information regarding the policies of DMC with respect to advisory fee levels and its philosophy with respect to breakpoints; the structure of portfolio manager compensation; DMCs profitability; as well as any constraints or limitations on the availability of securities in certain investment styles that might inhibit DMCs ability to invest fully in accordance with Fund policies. At the in-person meeting on September 3, 2009, the Board noted that there had been no significant changes to the Lipper or other information reported at the May 2009 meeting. The Board was told that the Transaction and Macquarie Groups acquisition of Delaware Investments would not, by itself, be expected to materially change this information. 21 The Transaction. The Trustees received and reviewed the Transaction Agreement. The Trustees considered the purchase price to be paid and noted the conditions for the closing of the Transaction, including the requirements for obtaining consents to the change in control from DMCs advisory clients, such as the Funds. The Trustees were told that DMC would continue to manage LNCs general account assets. The Trustees considered the representations, warranties, and covenants made by the parties to the Transaction, including those related Section 15(f) of the 1940 Act. Board Review of Macquarie Group. The Trustees reviewed detailed information supplied by Macquarie Group about its operations as well as other information regarding Macquarie Group provided by their independent legal counsel. By reviewing a pro forma balance sheet of Delaware Investments as of the closing of the Transaction (which was provided by Macquarie Group in response to the Trustees request), the Trustees considered Macquarie Groups projections of Delaware Investments capitalization following the Transaction and Delaware Investments ability to continue to provide the same level and quality of services to the Funds. The Trustees noted that there would be a transition period during which some services previously provided by LNC to Delaware Investments would be provided by Macquarie Group after the Closing. Macquarie Group described its proposed changes to Delaware Investments corporate governance, primarily through the anticipated addition of certain Macquarie Group officers to DMHIs board of directors and to Delaware Investments distribution and product management affiliates. The Trustees considered favorably Macquarie Groups statement that there would be no significant change to the executive, administrative, investment or support staff of Delaware Investments. Macquarie Group described the proposed harmonization of the compensation system in use at Delaware Investments with the compensation plan used by Macquarie Group, including short-term and long-term incentive compensation and equity interests for executive officers and investment personnel as well as support staff. Macquarie Group described its current intention to enhance certain administrative and operation areas of DMC following the Transaction, including information technology, product management, and risk management. The Trustees also considered Macquarie Groups support for Delaware Investments plans for Fund distribution by transferring wholesalers from Lincoln Financial Distributors, LNCs retail distributor, to Delaware Investments, and Macquarie Groups intention to leave the Funds other service providers in place. Noting that asset management is one of its core businesses, Macquarie Group described for the Boards consideration its current strategic plans to grow its asset management activities, particularly in the Northern Hemisphere. The Board considered Macquarie Groups representation that the acquisition of DMC is an important component of this strategic growth and the establishment of a significant presence in the United States. As a subsidiary of an Australian bank, Delaware Investments would be subject to certain Australian bank regulations following the Transaction. The Board reviewed material supplied by Macquarie Group describing the new requirements to which Delaware Investments would be subject, including those related to disclosure, fund holdings, affiliated transactions, advisory agreements, and fee waivers. The Board further considered certain exemptive relief that had 22 been provided to Macquarie Group by the Australian bank regulator in anticipation of the Transaction as well as the nature of future relief that may be required. Macquarie Group represented, and the Board concurred, that the Australian bank regulatory requirements would not have a material effect on the operations of DMC or the Funds, including DMCs ability to continue to provide voluntary expense waivers and reimbursements to the Funds or to contribute appropriate levels of seed capital to new Funds. The Trustees noted that DMC has placed brokerage transactions with a broker-dealer affiliate of Macquarie Group and received research in connection with those transactions. In addition, certain other Macquarie Group affiliates participate as underwriters for securities offerings outside of the United States. The Board determined to regularly monitor brokerage transactions with Macquarie Group affiliates for compliance with the requirements of Section 15(f) and Section 17(e) of the 1940 Act, and to ensure compliance with the Funds procedures under Rule 10f-3 promulgated under the 1940 Act for offerings in which a Macquarie Group affiliate is a member of the underwriting syndicate. Conclusion . The Independent Trustees of each Fund deliberated in executive session; the entire Board of each Fund, including the Independent Trustees, then approved each New Investment Advisory Agreement. The Board concluded that the advisory fee rate under the New Investment Advisory Agreement is reasonable in relation to the services provided and that execution of the New Investment Advisory Agreement is in the best interests of the shareholders. For each Fund, the Trustees noted that they had concluded in their most recent advisory agreement continuance considerations in May, 2009 that the management fees and total expense ratios were at acceptable levels in light of the quality of services provided to the Funds and in comparison to those of the Funds peer group; that the advisory fee would not be increased and would stay the same for all of the Funds; that the total expense ratio had not changed materially since that determination; and that DMC had represented that the overall expenses for each Fund were not expected to be adversely affected by the Transaction. On that basis, the Trustees concluded that the total expense ratio and proposed advisory fee for each such Fund anticipated to result from the Transaction was acceptable. The Trustees also noted, with respect to the Funds that currently had the benefit of voluntary fee waivers, that Macquarie presently intended to continue such waivers. In approving the New Investment Advisory Agreement, each Board stated that it anticipated reviewing the continuance of the agreement in advance of the expiration of the initial two-year period. Required Vote To become effective with respect to a particular Fund, the New Investment Advisory Agreement for that Fund must be approved by a 1940 Act Majority vote of the Funds outstanding voting securities. The approval of one Funds New Investment Advisory Agreement is not contingent on the approval of any other Funds New Investment Advisory Agreement. The New Investment Advisory Agreement was approved separately by the Independent Trustees, and by the Board as a whole, after consideration of all factors that it determined to be relevant to its deliberations, including those discussed above. The Board also determined to submit the New Investment Advisory Agreement for consideration by the shareholders of each Fund. If the shareholders of a Fund do not approve the New Investment Advisory Agreement, the Board will consider other possible courses of action for the Fund. 23 FOR THE REASONS DISCUSSED ABOVE, THE BOARD UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE APPROVAL OF THE NEW INVESTMENT ADVISORY AGREEMENT. Section 15(f) of the 1940 Act The Board has been advised that the parties intend to rely on Section 15(f) of the 1940 Act, which provides that an owner (such as LNC and LNIC) of an investment adviser (such as DMC) to an investment company (such as a Fund) may receive payment or benefit in connection with the sale of an interest in the investment adviser only if two conditions are satisfied. The first condition is that during the three-year period following the transaction, at least 75% of the investment companys board must not be interested persons (as defined in the 1940 Act) of the investment adviser or its predecessor. The Board currently meets this test and is expected to do so after the Transaction is completed. Second, no unfair burden can be imposed on the investment company as a result of the transaction. An unfair burden includes any arrangement during the two-year period after the transaction where the investment adviser (or predecessor or successor adviser), or any of its interested persons (as defined in the 1940 Act), receive or is entitled to receive any compensation, directly or indirectly, (i) from any person in connection with the purchase or sale of securities or other property to, from or on behalf of the investment company (other than bona fide ordinary compensation as principal underwriter for the investment company) or (ii) from the investment company or its shareholders (other than fees for bona fide investment advisory or other services). Macquarie Group has agreed under the Transaction Agreement that, following the Closing, to the extent within its control, it will not take or fail to take (or cause its affiliates to take or fail to take) any action that would have the effect, directly or indirectly, of causing the requirements of Section 15(f) of the 1940 Act not to be met in respect of the Transaction. In that regard, from and after the Closing date and to the extent within its control, the Macquarie Group has agreed to conduct its business (and to cause each of its affiliates to conduct its business) so as to assure that the two aforementioned conditions are satisfied. More Information about the Funds Transfer Agency Services. DSC, 2005 Market Street, Philadelphia, Pennsylvania 19103, an affiliate of DMC, acts as the shareholder servicing, dividend disbursing, and transfer agent for the Funds. For its shareholder servicing, dividend disbursing services, and transfer agency services, DSC is paid an annual per account charge of $11.00 for each open account and $6.50 for each closed account on its records and each account held on a sub-accounting system maintained by firms that hold accounts on an omnibus basis. These charges are assessed monthly on a pro rata basis and determined by using the number of shareholder and retirement accounts maintained as of the last calendar day of each month. Compensation is fixed each year and approved by the Board, including a majority of the Independent Trustees. DST Systems, Inc. (DST), 430 W. 7 th Street, Kansas City, Missouri 64105, provides subtransfer agency services to the Funds. In connection with these services, DST administers the overnight investment of cash pending investment in the Fund or payment of redemptions. The proceeds of this investment program are used to offset the Funds transfer agency expenses. 24 Fund Accountants . The Bank of New York Mellon (BNY Mellon), One Wall Street, New York, New York 10286-0001, provides fund accounting and financial administration services to each Fund. Those services include performing functions related to calculating each Funds net asset value (NAV) and providing financial reporting information, regulatory compliance testing, and other related accounting services. For these services, each Fund pays BNY Mellon an asset-based fee, subject to certain fee minimums plus certain out-of-pocket expenses and transactional charges. DSC provides fund accounting and financial administration oversight services to the Funds. Those services include overseeing the Funds pricing process, the calculation and payment of fund expenses, and financial reporting in shareholder reports, registration statements and other regulatory filings. DSC also manages the process for the payment of dividends and distributions and the dissemination of Fund NAVs and performance data. For these services, each Fund pays DSC an asset-based fee, plus certain out-of-pocket expenses and transactional charges. The fees payable to BNY Mellon and DSC for the services described above are allocated among all funds in the Delaware Investments ® Family of Funds on a relative NAV basis. Distribution Services . Pursuant to underwriting agreements relating to each of the Funds, DDLP, 2005 Market Street, Philadelphia, Pennsylvania 19103, serves as the national distributor for the Funds. DDLP pays the expenses of the promotion and distribution of the Funds shares, except for payments by the Funds on behalf of Service Class shares, as applicable under their respective 12b-1 Plans. DDLP also receives sales loads in connection with the purchase and redemption of certain classes of shares. DDLP is an indirect subsidiary of DMHI and is an affiliate of DMC. Following the Transaction, DDLP will be primarily responsible for promoting the sale of Fund shares through broker/dealers, financial advisors and other financial intermediaries. This function is currently provided by Lincoln Financial Distributors, Inc. (LFD), 130 N. Radnor-Chester Road, Radnor, PA 19087-5221, pursuant to a contractual arrangement with DDLP. LFD is owned by LNC and is an affiliate of DDLP and DMC. No Fund paid any brokerage commissions for portfolio securities to any broker that is an affiliate (or an affiliate of an affiliate) of the Funds, DMC, DDLP, or DSC during the Funds most recently completed fiscal year. VOTING INFORMATION How will shareholder voting be handled? Only shareholders of record of the Funds at the close of business on September 18, 2009 (the Record Date), will be entitled to notice of and to vote at the Meeting on the matters described in this Proxy Statement. Shareholders will be entitled to one vote for each full share and a fractional vote for each fractional share that they hold. In addition, the owners of a Variable Contract that had a Separate Account allocated to a Fund as of the close of business on the Record Date are entitled to instruct the Participating Insurance Company on how to vote on the Proposals. The number of votes that a Variable Contract owner may cast when providing voting instructions is determined by applying the Contract owners percentage interest in a Fund 25 to the total number of votes attributable to the Fund. In determining the number of votes, fractional interests will be recognized. If sufficient votes to approve a Proposal for a Fund are not received by the date of the Meeting, the Meeting may be adjourned for that Fund or for that Proposal to permit further solicitations of proxies. The persons named as proxies on the enclosed proxy cards will vote their proxies in accordance with the recommendations of Management on questions of adjournment and any items other than the Proposals that properly come before the Meeting. To the extent permitted, the Participating Insurance Companies whose Separate Accounts are the record owners of shares of a Fund will echo vote shares attributable to Variable Contracts as to which no voting instructions are received in the same proportion as instructions received from Variable Contract owners. Each Funds shares that are owned directly by funds of funds or other accounts managed by DMC or their affiliates will be echo voted in the same proportion as the votes received from other holders of the Funds shares. Accordingly, votes controlled by DMC or their affiliates will not likely change the outcome of the vote on the Transaction. However, the effect of this proportional voting is that a small number of Variable Contract owners may determine the outcome of a vote. An affirmative vote of a majority of the shares of a Fund represented at the Meeting in person or by proxy (whether or not sufficient to constitute a quorum for the Fund) may adjourn the Meeting with respect to that Fund. The Meeting may also be adjourned by the Chairperson of the Meeting. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present at the Meeting. Abstentions and broker non-votes will have no effect on Proposal 1 but will have the same effect as a vote against Proposal 2. Broker non-votes are proxies from brokers or nominees indicating that they have not received voting instructions from the beneficial owner or other person entitled to vote shares on a particular matter for which the brokers or nominees do not have discretionary authority to vote. This generally occurs only when there is another matter at the meeting for which the brokers or nominees do have discretionary authority to vote, such as Proposal 1. As described above, each Separate Account, as the shareholder of record of a Funds shares, generally is required to echo vote shares attributable to Variable Contracts as to which no voting instructions are received in the same proportion (for, against, or abstain) as those for which timely instructions are received by the Participating Insurance Company. Therefore, the Trust does not anticipate receiving a significant number of broker non-votes. How do I ensure my vote is accurately recorded? You may attend the Meeting and vote in person. You may also vote by completing, signing, and returning the enclosed proxy card in the enclosed postage paid envelope, or by telephone or through the Internet. If you return your signed proxy card or vote by telephone or through the Internet, your vote will be officially cast at the Meeting by the persons appointed as proxies. A proxy card is, in essence, a ballot. If you sign and date the proxy card but give no voting instructions, your shares will be voted in favor of all the Trustee Nominees in Proposal 1 and For Proposal 2. Your proxies will also be voted in accordance with the recommendations of Management on any matters that properly come before the Meeting or any adjournment of the 26 Meeting, although management of the Funds does not expect any such matters to come before the Meeting. If your shares are held of record by a broker/dealer and you wish to vote in person at the Meeting, you must obtain a legal proxy from the broker of record and present it at the Meeting. With respect to owners of Variable Contracts that are submitting voting instruction forms, voting instruction forms that are properly signed, dated, and received by the applicable Participating Insurance Company will be voted as specified. If you specify a vote on the Proposals, your Participating Insurance Company will vote those shares attributable to your Variable Contract as you indicate. Variable Contract owners should contact their Participating Insurance Company for information about any applicable deadline for providing voting instructions to such Participating Insurance Company. Please see your Variable Contract prospectus for information on how to contact your Participating Insurance Company. May I revoke my proxy? If you are a direct owner of Fund shares, you may revoke your proxies at any time before they are voted by forwarding a written revocation or a later-dated proxy to the Trust, provided that is received at or prior to the Meeting, or by attending the Meeting and voting in person. If your shares are held in the name of your broker, you will have to make arrangements with your broker to revoke a previously executed proxy and, if you wish to vote in-person at the Meeting, you must obtain a legal proxy from your broker of record and present it at the Meeting. If you are a Variable Contract owner, you may revoke your voting instructions by sending a written notice to the your Participating Insurance Company, expressly revoking your instructions, by signing and forwarding to the Participating Insurance Company later-dated voting instructions, or otherwise giving notice of revocation at the Meeting. Variable Contract owners should contact their Participating Insurance Company for further information on how to revoke previously given voting instructions, including any applicable deadlines. Please see your Variable Contract prospectus for information on how to contact your Participating Insurance Company. What other matters will be voted upon at the Meeting? The Board does not intend to bring any matters before the Meeting other than as described in this Proxy Statement. Because this is a Special Meeting, the Board does not anticipate that any other matters will be brought before the Meeting by others. If any other matter legally comes before the Meeting, proxies for which discretion has been granted will be voted in accordance with the recommendations of Management. Who is entitled to vote? Only shareholders of record on the Record Date will be entitled to vote at the Meeting on the matters described in this Proxy Statement. The table in Appendix J shows as of July 31, 2009, as to each class of voting securities of the Funds, the number of shares outstanding. 27 Variable Contract owners of record at the close of business on the Record Date have the right to instruct their Participating Insurance Company as to the manner in which the Fund shares attributable to their Variable Contract should be voted. If a Variable Contract owner does not complete and return his or her voting instruction form, the Participating Insurance Company will still echo vote its portion of the Funds shares attributable to such Variable Contract in proportion to how all other Variable Contract owners give voting instructions to the Participating Insurance Company, even if only a small number of Variable Contract owners provide voting instructions. What is the Quorum Requirement? A Quorum for the Trust or a particular Fund means one-third (33 1 / 3 %) of the shares of the Trust or Fund that are entitled to vote at the Meeting, present in person or represented by proxy. Who will pay the expenses of the Meeting? Any out-of-pocket costs and expenses incurred by the Funds related to the Meeting, including the costs of preparing proxy solicitation materials and soliciting proxies in connection with the Meeting, will not be borne by the Funds or passed on to Variable Contract owners. Macquarie Group and LNC have agreed to bear any such costs and expenses equally as provided in the Transaction Agreement. What other solicitations will be made? This proxy solicitation is being made by the Board for use at the Meeting. In addition to solicitations by mail, solicitations also may be made by advertisement, telephone, telegram, facsimile transmission or other electronic media, or personal contacts. The Funds will request Participating Insurance Companies, broker/dealer firms, custodians, nominees, and fiduciaries to forward proxy materials to the beneficial owners of the shares of record. Reasonable out-of-pocket expenses of broker/dealer firms, custodians, nominees, and fiduciaries for their reasonable expenses incurred in connection with such proxy solicitation will be shared equally by LNC and Macquarie Group as provided above. In addition to solicitations by mail, officers and employees of the Funds, DMC, and their affiliates may, without extra pay, conduct additional solicitations by telephone, telecopy, and personal interviews. The Funds expect that any solicitations will be primarily by mail, but also may include telephone, telecopy, or oral solicitations. As the Meeting date approaches, direct owners of Fund shares may receive a telephone call from a representative of Delaware Investments, and Variable Contract owners may receive a telephone call from an representative of the Participating Insurance Company, if your votes have not yet been received. Proxies that are obtained telephonically will be recorded in accordance with the procedures described below. These procedures are designed to ensure that both the identity of the shareholder casting the vote and the voting instructions of the shareholder are accurately determined. 28 In all cases where a telephonic proxy is solicited, the representative is required to ask for each shareholders full name and address, and to confirm that the shareholder has received the proxy materials in the mail. If the shareholder is a corporation or other entity, the representative is required to ask for the persons title and confirmation that the person is authorized to direct the voting of the shares. If the information elicited matches the information previously provided, then the representative has the responsibility to explain the voting process, read the Proposals listed on the proxy card, and ask for the shareholders instructions on the Proposals. Although the representative is permitted to answer questions about the process, he or she is not permitted to recommend to the shareholder how to vote, other than to read any recommendation set forth in this Proxy Statement. The representative will record the shareholders instructions on the card. Within 72 hours, the shareholder will be sent a letter or mailgram to confirm his or her vote and asking the shareholder to call Delaware Investments or the Participating Insurance Company immediately if his or her instructions are not correctly reflected in the confirmation. If a shareholder, including a Variable Contract owner, wishes to participate in the Meeting, but does not wish to give a proxy by telephone, the shareholder may still submit the proxy card(s)/voting instruction form(s) originally included with the Proxy Statement or attend in person. How do I submit a shareholder proposal for inclusion in the Trusts proxy statement and form of proxy for the Trusts next annual meeting? The governing instruments of the Trust do not require that the Trust hold annual meetings of shareholders. The Trust is, however, required to call meetings of shareholders in accordance with the requirements of the 1940 Act to seek approval of new or material amendments to advisory arrangements or of a change in the fundamental investment policies, objectives or restrictions of a Fund. The Trust also would be required to hold an annual shareholders meeting to elect new Trustees at such time as less than a majority of the Trustees holding office have been elected by shareholders. The Trusts governing instruments generally provide that a shareholder meeting may be called by a majority of the Trustees, the Chairperson of the Board, the President of the Trust. Shareholders of a Fund wishing to submit proposals for inclusion in a proxy statement for a subsequent shareholder meeting must send their written proposal to that Fund a reasonable time before the Boards solicitation relating to such meeting is to be made. Shareholder proposals must meet certain legal requirements established by the U.S. Securities and Exchange Commission, so there is no guarantee that a shareholders proposal will actually be included in the next proxy statement. The persons named as proxies in future proxy materials of a Fund may exercise discretionary authority with respect to any shareholder proposal presented at any subsequent shareholder meeting if written notice of that proposal has not been received by that Fund a reasonable period of time before the Boards solicitation relating to such meeting is made. Written proposals with regard to a Fund should be sent to the Secretary of the Fund, David F. Connor, at the address of the Funds given above. 29 How may I communicate with the Board? Shareholders who wish to communicate to the full Board may address correspondence to Ann R. Leven, Coordinating Trustee for the Trust, c/o the Trust at 2005 Market Street, Philadelphia, Pennsylvania, 19103. Shareholders may also send correspondence to the Coordinating Trustee or any individual Trustee c/o the applicable Trust at 2005 Market Street, Philadelphia, Pennsylvania 19103. Without opening any such correspondence, Trust management will promptly forward all such correspondence to the intended recipient(s). PRINCIPAL HOLDERS OF SHARES As of July 31, 2009, the officers and Trustees of the Trust, as a group, owned less than 1% of the outstanding voting shares of any Fund or class thereof. To the best knowledge of the Trust, as of July 31, 2009, no person, except as set forth in Appendix K, owned of record 5% or more of the outstanding shares of any class of any Fund. Except as noted in Appendix K, the Trust has no knowledge of beneficial ownership. 30 APPENDICES TO PROXY STATEMENT APPENDIX A  TRUSTEES OF THE TRUST APPENDIX B  NOMINATING AND CORPORATE GOVERNANCE COMMITTEE CHARTER APPENDIX C  PRINCIPAL OFFICERS OF THE TRUST APPENDIX D  AUDITOR INFORMATION APPENDIX E  PRE-APPROVAL POLICIES AND PROCEDURES APPENDIX F  FORM OF NEW INVESTMENT ADVISORY AGREEMENT APPENDIX G  CURRENT INVESTMENT ADVISORY AGREEMENT: DATES OF APPROVALS; FEES APPENDIX H  FUNDS ADVISED BY DMC: FEES PAID TO DMC AND AFFILIATES APPENDIX I  TRUSTEES AND OFFICERS OF DMC APPENDIX J  NUMBER OF SHARES OF EACH FUND OUTSTANDING AS OF JULY 31, 2009 APPENDIX K  5% SHARE OWNERSHIP 31 APPENDIX A  TRUSTEES OF THE TRUST Number of Portfolios Name, Address, and Position(s) Held Length of Time Principal Occupation(s) During in Fund Complex Other Directorships Birth date with the Trust Served Past 5 Years Overseen by Trustee Held by Trustee Interested Trustee Patrick P. Coyne 1 Chairman, Chairman and Patrick P. Coyne has served in 81 Director  Kaydon 2005 Market Street President, Chief Trustee since various executive capacities at Corp. Philadelphia, PA 19103 Executive Officer, August 16, different times at Delaware and Trustee 2006 Investments. 2 April 1963 President and Chief Executive Officer since August 1, 2006 Number of Portfolios Name, Address, and Position(s) Held Length of Time Principal Occupation(s) During in Fund Complex Other Directorships Birth date with the Trust Served Past 5 Years Overseen by Trustee Held by Trustee Independent Trustees Thomas L. Bennett Trustee Since March Private Investor  81 Director  Bryn 2005 Market Street 2005 (March 2004  Present) Mawr Bank Corp. Philadelphia, PA 19103 (BMTC) Investment Manager  (April 2007  Present) October 1947 Morgan Stanley & Co. (January 1984  March 2004) A-1 John A. Fry Trustee Since January President  81 Director  2005 Market Street 2001 Franklin & Marshall College Community Health Philadelphia, PA 19103 (June 2002  Present) Systems May 1960 Executive Vice President  University of Pennsylvania (April 1995  June 2002) Anthony D. Knerr Trustee Since April Founder and Managing Director 81 None 2005 Market Street 1990  Anthony Knerr & Associates Philadelphia, PA 19103 (Strategic Consulting) (1990  Present) December 1938 Lucinda S. Landreth Trustee Since March Chief Investment Officer  81 None 2005 Market Street 2005 Assurant, Inc. Philadelphia, PA 19103 (Insurance) (2002  2004) June 1947 Ann R. Leven Trustee Since October Consultant  81 Director and Audit 2005 Market Street 1989 ARL Associates Committee Chair  Philadelphia, PA 19103 (Financial Planning) Systemax Inc. (1983  Present) November 1940 Thomas F. Madison Trustee Since May President and Chief Executive 81 Director and Chair of 2005 Market Street 1997 3 Officer  MLM Partners, Inc. Compensation Philadelphia, PA 19103 (Small Business Investing & Committee, Consulting) Governance February 1936 (January 1993  Present) Committee Member  CenterPoint Energy Lead Director and Chair of Audit and Governance Committees, Member of Compensation Committee  Digital River Inc. Director and Chair of Governance Committee, Audit Committee Member  Rimage Corporation Director and Chair of Compensation Committee  Spanlink Communications Lead Director and Chair of Compensation and Governance Committees  Valmont Industries, Inc. Janet L. Yeomans Trustee Since April Vice President and Treasurer 81 None 2005 Market Street 1999 (January 2006  Present), Philadelphia, PA 19103 Vice President  Mergers & A-2 July 1948 Acquisitions (January 2003  January 2006), and Vice President (July 1995  January 2003) 3M Corporation J. Richard Zecher Trustee Since March Founder  81 Director and Audit 2005 Market Street 2005 Investor Analytics Committee Member Philadelphia, PA 19103 (Risk Management)  (May 1999  Present) Investor Analytics July 1940 Founder  Sutton Asset Management (Hedge Fund) (September 1996  Present) 1 Patrick P. Coyne is considered to be an Interested Trustee because he is an executive officer of DMC. 2 Delaware Investments is the marketing name for Delaware Management Holdings, Inc. and its subsidiaries, including DMC, the Funds principal underwriter, and the Funds transfer agent. 3 In 1997, several funds managed by Voyageur Fund Managers, Inc. (the Voyageur Funds) were incorporated into the Delaware Investments ® Family of Funds. Mr. Madison served as a director of the Voyageur Funds from 1993 until 1997. A-3 APPENDIX B  NOMINATING AND CORPORATE GOVERNANCE COMMITTEE CHARTER Nominating and Corporate Governance Committee Charter DELAWARE INVESTMENTS FAMILY OF FUNDS NOMINATING AND CORPORATE GOVERNANCE COMMITTEE CHARTER Nominating and Corporate Governance Committee Membership The Nominating and Corporate Governance Committee (the Committee) shall be composed of not less than three members, each of whom shall be independent as defined in Rule 10A-3(b) under the Securities Exchange Act of 1934 and the listing standards of any national securities exchange on which any fund of the Delaware Investments Family of Funds (each a Fund) is listed, and the Coordinating Trustee, as an ex officio member. One member of the Committee shall be designated by the Board as Chairperson. The Chairperson and members of the Committee shall have one year terms, renewable for a maximum of six (6) terms. The Chairperson and members of the Committee shall receive such compensation for their service on the Committee as the Board may determine from time to time. Board Nominations 1. Independent Directors/Trustees. Independent Directors/Trustees for the open and closed- end Funds are to be selected and nominated solely by incumbent independent Directors/Trustees. The Committee shall make recommendations for nominations for independent director/trustee membership on the Board of Directors/Trustees to the incumbent independent Directors/Trustees. The Committee shall also be responsible for nominating qualified candidates for independent Director/Trustee membership in connection with filling vacancies that arise in between meetings of shareholders. The Committee shall evaluate candidates qualifications for Board membership and their independence from the Funds manager and other affiliates and principal service providers. Persons selected must be independent in terms of both the letter and spirit of the governing rules, regulations and listing standards. The Committee shall also consider the effect of any relationships beyond those delineated in the governing rules, regulations and listing standards that might impair independence, e.g., business, financial or family relationships with managers or service providers. 2. Chair of the Board. The Committee shall nominate the Chair of the Board. 3. Committees. The Committee shall annually review the membership of and annually recommend persons to serve as members of each committee of the Board. The Committee shall also review the continued appropriateness of existing committees and B-1 consider the addition of new committees. The Committee shall also make recommendations for members of any new committee established by the Board. 4. Affiliated Directors/ Trustees. The Committee shall evaluate candidates qualifications and make recommendations for affiliated director/trustee membership on the Board of Directors/Trustees to the full Board. 5. Shareholder Recommendations. The Committee shall respond to shareholders who communicate with the Board. 6. Board Composition. The Committee shall periodically review the composition of the Board of Directors/Trustees, including the number of Directors/Trustees, to determine whether it may be appropriate to add individuals with different backgrounds or skill sets from those already on the Board. Corporate Governance 1. The Committee shall evaluate annually the ability to each Director/Trustee to function effectively in the discharge of his/her oversight and fiduciary responsibilities as a Director/Trustee. The Chairman of the Committee shall undertake appropriate action as required based on the Committees evaluation. 2. The Committee shall at least annually conduct a review of Director/Trustee education on current industry issues. 3. At least annually, the Committee shall review the amount of compensation payable to the independent Directors/Trustees and report its findings and recommendations to the Board. Compensation shall be based on the responsibilities and duties of the independent Directors/Trustees and the time required to perform these duties. Every year, the Committee shall invite an independent consultant to review the Boards compensation structure. 4. The Committee shall monitor the performance of counsel for the independent Directors/Trustees. 5. The Committee shall establish procedures to facilitate shareholder communications to the Funds Board of Directors/Trustees. Other Powers and Responsibilities 1. The Committee shall have the resources and authority appropriate to discharge its responsibilities, including authority to retain special counsel and other experts or consultants at the expense of the appropriate Fund(s). 2. The Committee shall review this Charter at least annually and recommend any changes to the full Board of Directors/Trustees. B-2 3. The Committee shall review annually the Board of Directors/Trustees Policies and Practices. 4. The Committee shall review annually a summary and report of Director/Trustee expenses reimbursed in accordance with the Travel and Entertainment Policy. 5. The Committee shall perform such other functions that shall be delegated to it from time to time by the Board. B-3 APPENDIX C  PRINCIPAL OFFICERS OF THE TRUST Number of Portfolios Name, Address, and Position(s) Held Length of Principal Occupation(s) During in Fund Complex Other Directorships Birth date with the Trust Time Served Past 5 Years Overseen by Officer Held by Officer Principal Officers David F. Connor Vice President, Vice President David F. Connor has served as 81 None 2 2005 Market Street Deputy General since Vice President and Deputy Philadelphia, PA 19103 Counsel, and September General Counsel at Delaware Secretary 2000 and Investments 1 since 2000. December 1963 Secretary since October 2005 Daniel V. Geatens Vice President and Treasurer since Daniel V. Geatens has served in 81 None 2 2005 Market Street Treasurer October 2007 various capacities at different Philadelphia, PA 19103 times at Delaware Investments. October 1972 David P. OConnor Senior Vice Senior Vice David P. OConnor has served in 81 None 2 2005 Market Street President, General President, various executive and legal Philadelphia, PA 19103 Counsel, and Chief General capacities at different times at Legal Officer Counsel, and Delaware Investments. February 1966 Chief Legal Officer since October 2005 Richard Salus Senior Vice Chief Financial Richard Salus has served in 81 None 2 2005 Market Street President and Officer since various executive capacities at Philadelphia, PA 19103 Chief Financial November different times at Delaware Officer 2006 Investments. October 1963 1 Delaware Investments is the marketing name for Delaware Management Holdings, Inc. and its subsidiaries, including DMC, the Funds principal underwriter, and the Funds transfer agent. 2 David F. Connor, Daniel V. Geatens, David P. OConnor, and Richard Salus serve in similar capacities for the six portfolios of the Optimum Fund Trust, which have the same investment manager, principal underwriter, and transfer agent as the Fund. C-1 APPENDIX D  AUDITOR INFORMATION The following table shows: Audit Fees . The aggregate fees billed for each of the last two fiscal years for professional services rendered by E&Y for the audit of the Trusts annual financial statements and for review of the financial statements included in the Trusts annual reports or for services that normally are provided by E&Y in connection with statutory and regulatory filings or engagements for those fiscal years. Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services rendered by E&Y that were reasonably related to the performance of the audit or review of the Trusts financial statements, which were not reported under Audit Fees above. Audit-Related Fees Approved. The amounts, if any, of the Audit-Related Fees that were required to be approved by the Audit Committee. Tax Fees . The aggregate fees billed to the Trust in each of the last two fiscal years for professional services rendered by E&Y for tax compliance, tax advice and tax planning. Tax Fees Approved. The amounts, if any, of the Tax Fees that were required to be approved by the Audit Committee. All Other Fees. Any additional fees paid by the Trust during its last two fiscal years for products and services provided by E&Y, other than the services reported above. All Other Fees Approved. The amounts, if any, of the All Other Fees that were required to be approved by the Audit Committee. Non-Audit Fees . The aggregate non-audit fees billed by E&Y for services rendered to the Trust, its investment adviser, and any entity controlling, controlled by, or under common control with its investment adviser that provides ongoing services to the Trust. Trust Audit Audit- Audit- Tax Tax Fees All Other All Other Non-Audit Fees Related Fees Related Fees Fees Approved Fees Fees Fees Approved Approved Delaware VIP Trust 12/31/08 $380,200 $19,074 $0 $132,306 $0 $0 $0 $386,308 12/31/07 $293,600 $19,074 $0 $109,901 $0 $0 $0 $364,263 D-1 APPENDIX E  PRE-APPROVAL POLICIES AND PROCEDURES The Trusts Audit Committee has adopted Pre-Approval Policies and Procedures, which are set forth below. AUDIT COMMITTEE OF THE DELAWARE INVESTMENTS FAMILY OF FUNDS PROCEDURES FOR ENGAGEMENT OF INDEPENDENT AUDITORS FOR AUDIT AND NON-AUDIT SERVICES I. Objective These procedures (the Procedures) set forth the understanding of the Audit Committee of the Delaware Investments Family of Funds (the Funds) regarding the retention of the Funds independent auditors (the Auditors) to provide: (i) audit and permissible non-audit services to the Funds; (ii) non-audit services to the Funds investment advisers, and to any control affiliates (as defined below) of such investment advisers, that relate directly to the Funds operations or financial reporting; and (iii) certain other non-audit services to the Funds investment advisers and their control affiliates. The purpose of these Procedures is to ensure the Auditors independence and objectivity with respect to their audit services to the Funds. II. Approval Procedures A. Services provided to the Funds. The engagement of the Auditors to provide audit or non-audit services to the Funds (referred to herein as Fund Services) shall be approved by the Funds Audit Committee prior to the commencement of any such engagement. The engagement of the Auditors to provide the Fund Services listed on Annex I-A hereto, which include services customarily required by one or more of the Funds in the ordinary course of their operations, is hereby approved by the Audit Committee. The engagement of the Auditors to provide any other Fund Services shall require prior approval by the Audit Committee and/or by the Chairperson or another member of the Audit Committee in accordance with Section IV of these Procedures. The Auditors shall report to the Audit Committee at each of its regular meetings regarding all Fund Services initiated since the last such report was rendered, including a general description of the services and projected fees, and the means by which such Fund Services were approved by the Audit Committee (i.e., whether listed on Annex I-A or specifically approved in accordance with Section IV). B. Fund-related services provided to Adviser entities. E-1 The engagement of the Auditors to provide non-audit services to the Funds investment advisers, or to any control affiliates of such investment advisers, that relate directly to the Funds operations or financial reporting (referred to herein as Fund-Related Adviser Services) shall be approved by the Funds Audit Committee prior to the commencement of any such engagement. For purposes of these Procedures, the term control affiliate means any entity controlling, controlled by, or under common control with a Funds investment adviser that provides ongoing services to a Fund, and the term investment adviser is deemed to exclude any unaffiliated sub-adviser whose role is primarily portfolio management and is sub-contracted or overseen by a Funds investment adviser. Attached as Annex II is a list of parties deemed to be either an investment adviser to a Fund or a control affiliate of any such investment adviser (collectively referred to herein as Adviser entities) for purposes of these Procedures. The engagement of the Auditors to provide the Fund-Related Adviser Services listed on Annex I-B, which include services customarily required by one or more Adviser entities in the ordinary course of their operations, is hereby approved by the Audit Committee. The engagement of the Auditors to provide any other Fund-Related Adviser Services shall require prior approval by the Audit Committee and/or by the Chairperson or another member of the Audit Committee in accordance with Section IV of these Procedures. The Auditors shall report to the Audit Committee at each of its regular meetings regarding all Fund-Related Adviser Services initiated since the last such report was rendered, including a general description of the services and projected fees, and the means by which such Fund-Related Adviser Services were approved by the Audit Committee (i.e., whether listed on Annex I-B or specifically approved in accordance with Section IV). C. Certain other services provided to Adviser entities. The Audit Committee recognizes that there are cases where services proposed to be provided by the Auditors to Adviser entities are not Fund-Related Adviser Services within the meaning of these Procedures, but nonetheless may be relevant to the Committees ongoing evaluation of the Auditors independence and objectivity with respect to their audit services to the Funds. As a result, in all cases where an Adviser entity engages the Auditors to provide non-audit services that are not Fund Services or Fund-Related Adviser Services and the projected fees for such engagement exceed $25,000, the Auditors will notify the Audit Committee not later than its next meeting. Such notification shall include a general description of the services to be provided, the entity that is to be the recipient of such services and the projected fees. III. Internal Controls The Audit Committee expects the Auditors to implement and maintain effective internal controls to: (A) monitor the Auditors independence; (B) prevent the Auditors from providing any impermissible non-audit services to the Funds; (C) prevent the Auditors from providing any Fund Services or Fund-Related Adviser Services without first obtaining assurances that any pre-approval required by these Procedures has been obtained; and (D) tabulate and calculate its fees E-2 that are required to be disclosed annually in compliance with Independence Standards Board No. 1. The Audit Committee also expects Delaware Management Company (DMC) to develop, implement and maintain effective internal controls with respect to (B) and (C) above. IV. Pre-Approval Process Pre-approval procedures for the engagement of the Auditors to provide any Fund Services not listed on Annex I-A to these Procedures or any Fund-Related Adviser Services not listed Annex I-B to these Procedures shall be as follows: a brief written request shall be prepared detailing the proposed engagement with explanation as to why the work is proposed to be performed by the Auditors (e.g., particular expertise, timing, etc.); the request should be addressed to the Audit Committee with copies to the Funds Chief Financial Officer and Chief Legal Officer; if time reasonably permits, the request shall be included in the meeting materials for the upcoming Audit Committee meeting when the Committee will consider the proposed engagement and approve or deny the request; should the request require more immediate action, the written request should be e-mailed, faxed or otherwise delivered to the Audit Committee Chairperson, with copies to the Funds Chief Financial Officer and Chief Legal Officer, followed by a telephone call to the Chairperson of the Audit Committee. The Chairperson of the Audit Committee may approve or deny the request on behalf of the Audit Committee, or, in the Chairpersons discretion, determine to call a special meeting of the Audit Committee for the purpose of considering the proposal. Should the Chairperson of the Audit Committee be unavailable, any other member of the Audit Committee may serve as an alternate for the purpose of approving or denying the request. V. Scope of Procedures These Procedures shall apply to both direct and indirect engagements of the Auditors. Indirect engagements are situations where the Auditors are engaged by a service provider to a Fund or Adviser entity at an Adviser entitys explicit or implicit direction or recommendation (e.g., the engagement of the Auditors by counsel to an Adviser entity to provide services relating to a Fund or Adviser entity). VI. Periodic Certification by Auditors In connection with each regular Audit Committee meeting, the Auditors shall certify in writing to the Audit Committee that they have complied with all provisions of these Procedures. E-3 VII. Amendments; Annual Approval by Audit Committee These Procedures may be amended from time to time by the Audit Committee. Prompt notice of any amendments will be provided to the Auditors and DMC. These Procedures shall be reviewed and approved at least annually by the Audit Committee. Each approval of these Procedures shall be deemed to constitute a new prospective approval of those services listed above as of the date of such approval. Initially Approved : December 15, 2005 Last Approved : November 20, ANNEX I-A - Pre-Approved Fund Services Service Range of Fees Audit Services Statutory audits or financial audits for new Funds up to $25,000 per Fund Services associated with SEC registration statements (e.g., Form N-1A, Form N-14, etc.), periodic reports and other documents filed with the SEC or other documents issued in connection with securities offerings (e.g., comfort letters for closed-end Fund up to $10,000 per Fund offerings, consents), and assistance in responding to SEC comment letters Consultations by Fund management as to the accounting or disclosure treatment of transactions or events and/or the actual or potential impact of final or proposed rules, standards or interpretations by the SEC, FASB, or other regulatory or standard-setting up to $25,000 in the aggregate bodies (Note: Under SEC rules, some consultations may be considered audit-related services rather than audit services) Audit-Related Services Consultations by Fund management as to the accounting or disclosure treatment of transactions or events and /or the actual or potential impact of final or proposed rules, standards or interpretations by the SEC, FASB, or other regulatory or standard-setting up to $25,000 in the aggregate bodies (Note: Under SEC rules, some consultations may be considered audit services rather than audit-related services) Tax Services U.S. federal, state and local and international tax planning and advice (e.g., consulting on statutory, regulatory or administrative developments, evaluation of Funds tax up to $25,000 in the aggregate compliance function, etc.) U.S. federal, state and local tax compliance (e.g., excise distribution reviews, etc.) up to $5,000 per Fund Review of federal, state, local and international income, franchise and other tax returns up to $5,000 per Fund ANNEX I-B - Pre-Approved Fund-Related Adviser Services Service Range of Fees Non-Audit Services Services associated with periodic reports and other documents filed with the SEC and up to $10,000 in the aggregate assistance in responding to SEC comment letters ANNEX II - Adviser Entities Delaware Management Business Trust; Delaware Distributors, L.P.; Lincoln Financial Distributors, Inc.; Delaware Service Company, Inc.; Retirement Financial Services, Inc. E-4 APPENDIX F  FORM OF NEW INVESTMENT ADVISORY AGREEMENT FORM OF INVESTMENT MANAGEMENT AGREEMENT AGREEMENT, made by and between [NAME OF INVESTMENT COMPANY] , a Delaware statutory trust (the Trust), on behalf of each series of shares of beneficial interest of the Trust that is listed on Exhibit A to this Agreement, as that Exhibit may be amended from time to time (each such series of shares is hereinafter referred to as a Fund and, together with other series of shares listed on such Exhibit, the Funds), and DELAWARE MANAGEMENT COMPANY , a series of Delaware Management Business Trust, a Delaware statutory trust (the Investment Manager). WITNESSETH: WHEREAS, the Trust has been organized and operates as an investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act); WHEREAS, each Fund engages in the business of investing and reinvesting its assets in securities; WHEREAS, the Investment Manager is registered under the Investment Advisers Act of 1940, as amended (the Advisers Act), as an investment adviser and engages in the business of providing investment management services; and WHEREAS, the Trust, on behalf of each Fund, and the Investment Manager desire to enter into this Agreement so that the Investment Manager may provide investment management services to each Fund. NOW, THEREFORE, in consideration of the mutual covenants herein contained, and each of the parties hereto intending to be legally bound, it is agreed as follows: 1. The Trust hereby employs the Investment Manager to manage the investment and reinvestment of each Funds assets and to administer its investment affairs , subject to the direction of the Trusts Board of Trustees and officers for the period and on the terms hereinafter set forth. The Investment Manager hereby accepts such employment and agrees during such period to render the services and assume the obligations herein set forth for the compensation herein provided. The Investment Manager shall for all purposes herein be deemed to be an independent contractor, and shall, unless otherwise expressly provided and authorized, have no authority to act for or represent the Trust or the Funds in any way, or in any way be deemed an agent of the Trust or the Funds. The Investment Manager shall regularly make decisions as to what securities and other instruments to purchase and sell on behalf of each Fund and shall effect the purchase and sale of such investments in furtherance of each Funds investment objectives and policies and shall furnish the Board of Trustees of the Trust with such information and reports regarding each Funds investments as the Investment Manager deems appropriate or as the Trustees of the Trust may reasonably request. Such decisions and services shall include exercising discretion regarding any voting rights, rights to consent to corporate actions and any other rights pertaining to each Funds investment securities. 2. The Trust shall conduct its own business and affairs and shall bear the expenses and salaries necessary and incidental thereto, including, but not in limitation of the foregoing, the costs incurred in: the maintenance of its corporate existence; the maintenance of its own books, records and F-1 procedures; dealing with its own shareholders; the payment of dividends; transfer of shares, including issuance, redemption and repurchase of shares; preparation of share certificates; reports and notices to shareholders; calling and holding of shareholders and trustees meetings; miscellaneous office expenses; brokerage commissions; custodian fees; legal, auditing, fund accounting, and financial administration fees; taxes; federal and state registration fees; and other costs and expenses approved by the Board of Trustees. Trustees, officers and employees of the Investment Manager may be directors, trustees, officers and employees of any of the investment companies within the Delaware Investments family of funds (including the Trust). Trustees, officers and employees of the Investment Manager who are directors, trustees, officers and/or employees of these investment companies shall not receive any compensation from such companies for acting in such dual capacity. In the conduct of the respective businesses of the parties hereto and in the performance of this Agreement, the Trust and Investment Manager may share facilities common to each, which may include legal and accounting personnel, with appropriate proration of expenses between them. 3. (a) Subject to the primary objective of obtaining the best execution, the Investment Manager may place orders for the purchase and sale of portfolio securities and other instruments with such broker/dealers selected by the Investment Manager who provide statistical, factual and financial information and services to the Trust, to the Investment Manager, to any sub-adviser (as defined in Paragraph 5 hereof, a Sub-Adviser) or to any other fund or account for which the Investment Manager or any Sub-Adviser provides investment advisory services and/or with broker/dealers who sell shares of the Trust or who sell shares of any other investment company (or series thereof) for which the Investment Manager or any Sub-Adviser provides investment advisory services. Broker/dealers who sell shares of any investment companies or series thereof for which the Investment Manager or Sub-Adviser provides investment advisory services shall only receive orders for the purchase or sale of portfolio securities to the extent that the placing of such orders is in compliance with the rules of the Securities and Exchange Commission (the SEC) and Financial Industry Regulatory Authority, Inc. (FINRA) and does not take into account such broker/dealers promotion or sale of such shares. (b) Notwithstanding the provisions of subparagraph (a) above and subject to such policies and procedures as may be adopted by the Board of Trustees and officers of the Trust, the Investment Manager may cause a Fund to pay a member of an exchange, broker or dealer an amount of commission for effecting a securities transaction in excess of the amount of commission another member of an exchange, broker or dealer would have charged for effecting that transaction, in such instances where the Investment Manager has determined in good faith that such amount of commission was reasonable in relation to the value of the brokerage and research services provided by such member, broker or dealer, viewed in terms of either that particular transaction or the Investment Managers overall responsibilities with respect to the Trust and to other investment companies (or series thereof) and other advisory accounts for which the Investment Manager exercises investment discretion. 4. As compensation for the investment services to be rendered to a particular Fund by the Investment Manager under the provisions of this Agreement, the Trust shall pay monthly to the Investment Manager exclusively from that Funds assets, a fee based on the average daily net assets of that Fund during the month. Such fee shall be calculated in accordance with the fee schedule applicable to that Fund as set forth in Exhibit A hereto. If this Agreement is terminated prior to the end of any calendar month with respect to a particular Fund, the management fee for such Fund shall be prorated for the portion of any month in which this Agreement is in effect with respect to such Fund according to the proportion which the number of calendar days during which the Agreement is in effect bears to the number of calendar days in the month, and shall be payable within 10 calendar days after the date of termination. F-2 5. The Investment Manager may, at its expense, select and contract with one or more investment advisers registered under the Advisers Act (Sub-Advisers) to perform some or all of the services for a Fund for which it is responsible under this Agreement. The Investment Manager will compensate any Sub-Adviser for its services to the Fund. The Investment Manager may terminate the services of any Sub-Adviser at any time in its sole discretion, and shall at such time assume the responsibilities of such Sub-Adviser unless and until a successor Sub-Adviser is selected and the requisite approval of the Funds shareholders, if required, is obtained. The Investment Manager will continue to have responsibility for all advisory services furnished by any Sub-Adviser. 6. The services to be rendered by the Investment Manager to the Trust under the provisions of this Agreement are not to be deemed to be exclusive. The Investment Manager, its trustees, officers, employees, agents and shareholders may engage in other businesses, may render investment advisory services to other investment companies, or to any other corporation, association, firm or individual, and may render underwriting services to the Trust or to any other investment company, corporation, association, firm or individual, so long as the Investment Managers other activities do not impair its ability to render the services provided for in this Agreement. 7. It is understood and agreed that so long as the Investment Manager and/or its investment advisory affiliates shall continue to serve as the Trusts investment adviser, other investment companies as may be sponsored or advised by the Investment Manager or its affiliates may have the right permanently to adopt and to use the words Delaware, Delaware Investments or Delaware Group in their names and in the names of any series or class of shares of such funds. 8. In the absence of willful misfeasance, bad faith, gross negligence, or a reckless disregard of the performance of its duties as the Investment Manager to the Trust, the Investment Manager shall not be subject to liability to the Trust or to any shareholder of the Trust for any action or omission in the course of, or connected with, rendering services hereunder or for any losses that may be sustained in the purchase, holding or sale of any security, or otherwise. 9. (a) This Agreement shall be executed and become effective as of the date written below, and shall become effective with respect to a particular Fund as of the effective date set forth in Exhibit A for that Fund, only if approved by the vote of a majority of the outstanding voting securities of that Fund. It shall continue in effect for an initial period of two years for each Fund and may be renewed thereafter only so long as such renewal and continuance is specifically approved at least annually by the Board of Trustees or by the vote of a majority of the outstanding voting securities of that Fund and only if the terms and the renewal hereof have been approved by the vote of a majority of the Trustees of the Trust who are not parties hereto or interested persons of any such party (Independent Trustees), cast in person at a meeting called for the purpose of voting on such approval. (b) This Agreement (and Exhibit A hereto) may be amended without the approval of a majority of the outstanding voting securities of the Fund if the amendment relates solely to a management fee reduction or other change that is permitted or not prohibited under then current federal law, rule, regulation or SEC staff interpretation thereof to be made without shareholder approval. This Agreement may be amended from time to time pursuant to a written agreement executed by the Trust, on behalf of the applicable Fund, and the Investment Manager. (c) This Agreement may be terminated as to any Fund by the Trust at any time, without the payment of a penalty, on sixty days written notice to the Investment Manager of the Trusts intention to do so, pursuant to action by the Board of Trustees of the Trust or pursuant to the vote of a majority of the outstanding voting securities of the affected Fund. The Investment Manager may terminate this Agreement at any time, without the payment of a penalty, on sixty days written notice to F-3 the Trust of its intention to do so. Upon termination of this Agreement, the obligations of all the parties hereunder shall cease and terminate as of the date of such termination, except for any obligation to respond for a breach of this Agreement committed prior to such termination, and except for the obligation of the Trust to pay to the Investment Manager the fee provided in Paragraph 4 hereof, prorated to the date of termination. This Agreement shall automatically terminate in the event of its assignment. 10. This Agreement shall extend to and bind the administrators, successors and permitted assigns of the parties hereto. 11. For the purposes of this Agreement, (i) the terms vote of a majority of the outstanding voting securities; interested persons; and assignment shall have the meaning ascribed to them in the 1940 Act, and (ii) references to the SEC and FINRA shall be deemed to include any successor regulators. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed by their duly authorized officers as of the day of , . DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust [NAME OF INVESTMENT COMPANY] on behalf of the Funds listed on Exhibit A By Name Title By Name Title F-4 EXHIBIT A THIS EXHIBIT to the Investment Management Agreement between DELAWARE VIP TRUST and DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust (the Investment Manager), entered into as of the day of , (the Agreement) lists the Funds for which the Investment Manager provides investment management services pursuant to this Agreement, along with the management fee rate schedule for each Fund and the date on which the Agreement became effective for each Fund. Management Fee Schedule (as a percentage of average daily net assets) Fund Name (Trust Name) Effective Date Annual Rate Delaware VIP Cash Reserve Series [] 0.45% on first $500 million 0.40% on next $500 million 0.35% on next $1.5 billion 0.30% on assets in excess of $2.5 billion Delaware VIP Diversified Income Series [] 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware VIP Emerging Markets Series [] 1.25% on first $500 million 1.20% on next $500 million 1.15% on next $1.5 billion 1.10% on assets in excess of $2.5 billion Delaware VIP Growth Opportunities Series [] 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware VIP High Yield Series [] 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware VIP International Value Equity Series [] 0.85% on the first $500 million 0.80% on the next $500 million 0.75% on the next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware VIP Limited-Term Diversified [] 0.50% on first $500 million Income Series 0.475% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware VIP REIT Series [] 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware VIP Small Cap Value Series [] 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware VIP Trend Series [] 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Exhibit A Management Fee Schedule (as a percentage of average daily net assets) Fund Name (Trust Name) Effective Date Annual Rate Delaware VIP U.S. Growth Series [] 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware VIP Value Series [] 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Exhibit A APPENDIX G  CURRENT INVESTMENT ADVISORY AGREEMENT: DATES OF APPROVALS; FEES Fund Date of Current Investment Advisory Agreement Date Last Approved by Shareholders* Current Advisory Fee** (as a percentage of average daily net assets (%)) Advisory Fee Schedule (as a percentage of average daily net assets (%))** Delaware VIP Cash Reserve Series December 15, 1999 December 15, 1999 0.45% 0.45% on first $500 million 0.40% on next $500 million 0.35% on next $1.5 billion 0.30% on assets in excess of $2.5 billion Delaware VIP ® Limited-Term December 15, 1999 December 15, 1999 0.50% 0.50% on the first $500 million Diversified Income Series 0.475% on the next $500 million 0.45% on the next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware VIP Diversified Income May 20, 2003 December 15, 1999 0.62% 0.65% on the first $500 million Delaware VIP High Yield Series December 15, 1999 December 15, 1999 0.65% 0.60% on the next $500 million Delaware VIP U.S. Growth Series December 15, 1999 December 15, 1999 0.65% 0.55% on the next $1.5 billion Delaware VIP Value Series December 15, 1999 December 15, 1999 0.65% 0.50% on assets in excess of $2.5 billion Delaware VIP Growth Opportunities December 15, 1999 December 15, 1999 0.75% 0.75% on the first $500 million Series 0.70% on the next $500 million Delaware VIP REIT Series December 15, 1999 December 15, 1999 0.75% 0.65% on the next $1.5 billion Delaware VIP Small Cap Value December 15, 1999 December 15, 1999 0.73% 0.60% on assets in excess of Series $2.5 billion Delaware VIP Trend Series December 15, 1999 December 15, 1999 0.75% Delaware VIP International Value December 15, 1999 December 15, 1999 0.85% 0.85% on the first $500 million Equity Series 0.80% on the next $500 million 0.75% on the next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware VIP Emerging Markets December 15, 1999 December 15, 1999 1.24% 1.25% on the first $500 million Series 1.20% on the next $500 million 1.15% on the next $1.5 billion 1.10% on assets in excess of $2.5 billion G-1 * The Current Investment Advisory Agreement was last approved by shareholders (or, to the extent applicable, the initial shareholder) of the relevant Fund either in connection with the initial approval of such agreement or in connection with any later amendment requiring such approval. ** The advisory fees under the New Investment Advisory Agreement will be the same as under the Current Investment Advisory Agreement. Each Funds administration fees will remain identical after the Transaction. For fund accounting and financial administration services, each Fund pays BNY Mellon an asset-based fee, subject to certain fee minimums plus certain out-of-pocket expenses and transactional charges. The asset based fee, which is allocated among all funds in the Delaware Investments ® Family of Funds on a relative NAV basis, is calculated as follows: Average Daily Net Assets Annual Fees First $30 billion of average daily net assets 0.035% Next $10 billion of average daily net assets 0.0325% Next $10 billion of average daily net assets 0.030% Over $50 billion of average daily net assets 0.020% For fund accounting and financial administration oversight services, each Fund pays DSC an asset-based fee, plus certain out-of-pocket expenses and transactional charges. The asset based fee, which is allocated among all funds in the Delaware Investments Family of Funds on a relative NAV basis, is calculated as follows: Average Daily Net Assets Annual Fees First $30 billion of average daily net assets 0.0050% Next $10 billion of average daily net assets 0.0045% Next $10 billion of average daily net assets 0.0040% Over $50 billion of average daily net assets 0.0025% G-2 APPENDIX H  FUNDS ADVISED BY DMC: FEES PAID TO DMC AND AFFILIATES The following table lists by investment objective the mutual funds that are advised by DMC, and includes (i) for the Funds, the amounts paid by each to DMC during the fiscal year indicated, (ii) for the Funds, the amounts paid by each to affiliates of DMC during the fiscal year indicated, (iii) the net assets of each mutual fund advised by DMC as of July 31, 2009, (iv) the management fee schedule for each, as an annual rate based on a percentage of average daily net assets, and (v) whether DMC has waived or agreed to waive its fees for the applicable mutual fund. All fees shown are net of any applicable waivers and reimbursements. Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate EQUITY Delaware Aggressive Allocation Y 49,597,075 0.65% on first $500 million Portfolio 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware American Services Fund Y 165,871,237 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Conservative Allocation Y 51,620,209 0.65% on first $500 million Portfolio 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Emerging Markets Fund N 566,312,347 1.25% on first $500 million 1.20% on next $500 million 1.15% on next $1.5 billion 1.10% on assets in excess of $2.5 billion H-1 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Delaware Focus Global Growth n/a 4,867,071 0.85% on first $500 million Fund 0.80% on next $500 million 0.75% on next $1.5 billion 0.70% on assets in excess of $2.5 billion [Delaware Foundation Equity n/a n/a 0.65% on first $500 million Fund] 1 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Global Value Fund Y 38,943,506 0.85% on first $500 million 0.80% on next $500 million 0.75% on next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware Growth Opportunities Y 221,862,433 0.75% on first $500 million Fund 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Healthcare Fund Y 3,391,264 0.85% on first $500 million 0.80% on next $500 million 0.75% on next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware International Value Equity Y 359,015,223 0.85% on first $500 million Fund 0.80% on next $500 million 0.75% on next $1.5 billion 0.70% on assets in excess of $2.5 billion Delaware Large Cap Core Fund Y 1,625,300 0.65% on the first $500 million 0.60% on the next $500 million 0.55% on the next $1.5 billion 0.50% on assets in excess of $2.5 billion 1 Delaware Foundation Equity Fund commenced operations on [August 31, 2009]. H-2 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Delaware Large Cap Value Fund Y 655,924,118 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Mid Cap Value Fund Y 8,888,367 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Moderate Allocation Y 235,959,745 0.65% on first $500 million Portfolio 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Select Growth Fund Y 238,312,832 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Small Cap Core Fund Y 60,932,993 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Small Cap Growth Fund Y 11,390,960 1.00% on first $250 million 0.90% on next $250 million 0.75% on assets in excess of $500 million Delaware Small Cap Value Fund Y 316,722,748 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware Trend ® Fund Y 345,331,552 0.75% on first $500 million 0.70% on next $500 million 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion H-3 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Delaware U.S. Growth Fund Y 577,585,096 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Value ® Fund Y 359,029,563 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware VIP ® Emerging Markets 12/31/08 6,557,139 N 26,378 - 46,015 442,609,293 See Exhibit A of Appendix F Series Delaware VIP ® Growth 12/31/08 248,235 N 1,655 - 2,876 24,047,567 See Exhibit A of Appendix F Opportunities Series Delaware VIP ® International Value 12/31/08 963,605 Y 5,716 - 10,010 97,145,078 See Exhibit A of Appendix F Equity Series Delaware VIP ® Small Cap Value 12/31/08 6,127,986 N 41,986 - 72,333 691,218,393 See Exhibit A of Appendix F Series Delaware VIP ® Trend Series 12/31/08 2,814,461 N 18,763 - 32,629 281,638,575 See Exhibit A of Appendix F Delaware VIP ® U.S. Growth Series 12/31/08 1,213,883 N 9,338 - 15,997 166,486,594 See Exhibit A of Appendix F Delaware VIP ® Value Series 12/31/08 3,079,385 Y 25,661 - 44,149 452,864,697 See Exhibit A of Appendix F Delaware Pooled TrustThe N 608,767,439 1.00% Emerging Markets Portfolio Delaware Pooled TrustThe Focus Y 2,800,870 0.75% Smid-Cap Growth Equity Portfolio Delaware Pooled TrustThe N 901,424,861 0.75% International Equity Portfolio Delaware Pooled TrustThe Labor N 747,573,551 0.75% Select International Equity Portfolio Delaware Pooled TrustThe Large- Y 245,411,670 0.55% Cap Growth Equity Portfolio Delaware Pooled TrustThe Large- Y 9,686,377 0.55% Cap Value Equity Portfolio Delaware Pooled TrustThe Mid- Y 4,065,931 0.75% Cap Growth Equity Portfolio Delaware Pooled TrustThe Select Y 9,816,096 0.75% 20 Portfolio H-4 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Delaware Pooled TrustThe Small- Y 507,668 0.75% Cap Growth Equity Portfolio Optimum International Fund Y 162,317,432 0.8750% up to $50 million 0.8000% from $50 to $100 million 0.7800% from $100 to $300 million 0.7650% from $300 to $400 million 0.7300% over $400 million Optimum Large Cap Growth Fund Y 614,887,900 0.8000% up to $250 million 0.7875% from $250 million to $300 million 0.7625% from $300 million to $400 million 0.7375% from $400 million to $500 million 0.7250% from $500 million to $1 billion 0.7100% from $1 billion to $1.5 billion 0.7000% over $1.5 billion Optimum Large Cap Value Fund Y 548,159,133 0.8000% up to $100 million 0.7375% from $ 100 million to $250 million 0.7125% from $250 million to $500 million 0.6875% from $500 million to $ 1 billion 0.6675% from $1 billion to $1.5 billion 0.6475% over $1.5 billion Optimum Small-Mid Cap Growth Y 163,600,949 1.1000% Fund Optimum Small-Mid Cap Value Y 133,415,186 1.0500% up to $75 million Fund 1.0250% from $75 million to $150 million 1.0000% over $ 150 million Consulting Group Capital Markets N $421,150,657 0.40% FundsLarge Capitalization Growth Investments H-5 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Consulting Group Capital Markets N $90,675,085 0.50% FundsSmall Capitalization Value Equities Investments Lincoln Variable Insurance Products N $275,580,815 0.35% TrustLVIP Delaware Foundation Aggressive Allocation Fund Lincoln Variable Insurance Products N $74,309,777 0.35% TrustLVIP Delaware Foundation Moderate Allocation Fund Lincoln Variable Insurance Products N $1,110,154,464 0.20% TrustLVIP Delaware Growth and Income Fund Lincoln Variable Insurance Products N $638,932,185 0.20% TrustLVIP Delaware Social Awareness Fund Lincoln Variable Insurance Products N $469,430,328 0.20% TrustLVIP Delaware Special Opportunities Fund MassMutual Select Funds N $138,929,930 0.45% MassMutual Select Aggressive Growth Fund Northern FundsNorthern Multi- N $141,442,959 0.35% up to $200 million Manager Large Cap Fund 0.20% over $200 million SEI Institutional Investments Trust - N $66,390,469 0.40% up to $200 million - Large Cap Fund 0.35% over $200 million SEI Institutional Investments Trust - N $26,740,544 0.40% up to $200 million - Large Cap Diversified Alpha 0.35% over $200 million Fund SEI Institutional Managed Trust N $80,390,330 0.40% up to $200 million Large Cap Diversified Alpha 0.35% over $200 million Fund SEI Institutional Managed Trust N $299,933,951 0.20% Large Cap Growth Fund SEI Institutional Managed Trust N $158,593,379 0.20% Tax-Managed Large Cap Fund Trust for Professional Managers N $5,186,059 0.50% up to $100 million PMC Small Cap Core Fund 0.45% over $100 million H-6 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate UBS Pace Select Advisors Trust N $201,788,849 0.40% UBS Pace Large Co Growth Equity Investments REAL ESTATE Delaware Global Real Estate Y 1,675,227 0.99% on first $100 million Securities Fund 0.90% on next $150 million 0.80% on assets in excess of $250 million Delaware REIT Fund (also known Y 178,921,674 0.75% on first $500 million as The Real Estate Investment 0.70% on next $500 million Trust Portfolio) 0.65% on next $1.5 billion 0.60% on assets in excess of $2.5 billion Delaware VIP ® REIT Series 12/31/08 2,986,663 N 19,911 - 34,514 228,392,747 See Exhibit A of Appendix F Delaware Pooled TrustThe Global Y 53,791,075 0.99% on the first $100 million Real Estate Securities Portfolio 0.90% on the next $150 million 0.80% on assets in excess of $250 million Delaware Pooled TrustThe Real Y 4,612,395 0.75% Estate Investment Trust Portfolio II FIXED INCOME TAXABLE Delaware Core Plus Bond Fund Y 78,586,956 0.55% on first $500 million 0.50% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware Corporate Bond Fund Y 654,556,423 0.50% on first $500 million 0.475% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion H-7 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Delaware Diversified Income Fund N 4,681,464,435 0.55% on first $500 million 0.50% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware Dividend Income Fund Y 376,294,484 0.65% on first $500 million 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Enhanced Global N 143,626,698 1.00% Dividend and Income Fund Delaware Extended Duration Bond Y 231,448,785 0.55% on first $500 million Fund 0.50% on next $500 million 0.45% on next $1,500 million 0.425% on assets in excess of $2,500 million Delaware High-Yield Opportunities Y 367,625,492 0.65% on first $500 million Fund 0.60% on next $500 million 0.55% on next $1.5 billion 0.50% on assets in excess of $2.5 billion Delaware Inflation Protected Bond Y 221,063,870 0.45% on first $500 million Fund 0.40% on next $500 million 0.35% on next $1.5 billion 0.30% on assets in excess of $2.5 billion Delaware Investments Dividend and N 59,683,630 0.55% Income Fund, Inc. Delaware Investments Global N 31,563,148 0.70% Dividend and Income Fund, Inc. Delaware Limited-Term Diversified Y 734,042,615 0.50% on first $500 million Income Fund 0.475% on next $500 million 0.45% on next $1.5 billion 0.425% on assets in excess of $2.5 billion Delaware VIP ® Diversified Income 12/31/08 6,531,707 N 52,708 - 89,535 1,154,626,147 See Exhibit A of Appendix F Series Delaware VIP ® High Yield Series 12/31/08 2,035,090 Y 16,181 - 27,873 406,179,335 See Exhibit A of Appendix F H-8 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Delaware VIP ® Limited-Term 12/31/08 301,075 Y 3,302 - 5,460 250,708,066 See Exhibit A of Appendix F Diversified Income Series Delaware Pooled TrustThe Core Y 18,548,833 0.40% Focus Fixed Income Portfolio Delaware Pooled TrustThe Core Y 57,825,157 0.43% Plus Fixed Income Portfolio Delaware Pooled TrustThe Global Y 137,581,483 0.50% Fixed Income Portfolio Delaware Pooled TrustThe High- Y 21,849,485 0.45% Yield Bond Portfolio Delaware Pooled TrustThe Y 7,181,598 0.40% Intermediate Fixed Income Portfolio Delaware Pooled TrustThe N 18,576,967 0.50% International Fixed Income Portfolio Optimum Fixed Income Fund Y 692,576,469 0.7000% up to $25 million 0.6500% from $25 million to $100 million 0.6000% from $ 100 million to $500 million 0.5500% from $500 million to $1 billion 0.5000% over $ 1 billion Lincoln Variable Insurance Products N $1,934,214,482 0.18% TrustLVIP Delaware Bond Fund Lincoln Variable Insurance Products N $371,403,316 0.35% TrustLVIP Delaware Foundation Conservative Allocation Fund SEI Institutional Investments Trust N $258,981,042 0.28% High Yield Bond Fund SEI Institutional Managed Trust N $225,986,783 0.28% High Yield Bond Fund MONEY MARKET TAXABLE H-9 Fund Fiscal Advisory Waiver Administration Distribution Transfer Fund Net Management Fee Schedule (as a Year Fees (after (Y/N) Fees ($) Fees ($) Agency Assets (as of percentage of average daily net Ended waivers, if Fees ($) 7/31/09) ($) assets) any) ($) Annual Rate Delaware Cash Reserve Fund Y 442,391,631 0.45% on first $500 million 0.40% on next $500 million 0.35% on next $1.5 billion 0.30% on assets in excess of $2.5 billion Delaware VIP ® Cash Reserve Series 12/31/08 84,404 N 938 - 1,612 15,598,306 See Exhibit A of Appendix F Lincoln Variable Insurance Products N $1,315,433,023 0.18% TrustLVIP Money Market Fund H-10 APPENDIX I  TRUSTEES AND OFFICERS OF DMC The following persons have held the following positions with the Trust and with DMC during the past two years. The principal business address of each is 2005 Market Street, Philadelphia, Pennsylvania 19103-7094. Name Positions and Offices with the Trust Positions and Offices with Delaware Management Company Patrick P. Coyne Trustee, Chairman/President/Chief President Executive Officer David P. OConnor Trustee, Senior Vice President/Strategic Senior Vice President/Strategic Investment Relationships and Investment Relationships and Initiatives/General Counsel Initiatives/General Counsel See Yeng Quek Trustee, Executive Vice Executive Vice President/Managing President/Managing Director, Fixed Income Director/Chief Investment Officer, Fixed Income Michael J. Hogan Executive Vice President/Head of Equity Executive Vice President/Head of Investments Equity Investments Marshall T. Bassett Senior Vice President/Chief Investment Senior Vice President/Chief Officer  Emerging Growth Equity Investment Officer  Emerging Growth Equity Joseph R. Baxter Senior Vice President/Head of Municipal Senior Vice President/Head of Bond Investments Municipal Bond Investments Christopher S. Beck Senior Vice President/Senior Portfolio Senior Vice President/Senior Manager Portfolio Manager Michael P. Buckley Senior Vice President/Director of Municipal Senior Vice President/Director of Research Municipal Research Stephen J. Busch Senior Vice President Investment Senior Vice President  Investment Accounting Accounting Michael F. Capuzzi Senior Vice President  Senior Vice President  Investment Systems Investment Systems Lui-Er Chen Senior Vice President/Senior Portfolio Senior Vice President/Senior Manager/Chief Investment Officer, Portfolio Manager/Chief Investment Emerging Markets Officer, Emerging Markets Thomas H. Chow Senior Vice President/Senior Portfolio Senior Vice President/Senior Manager Portfolio Manager Stephen J. Czepiel Senior Vice President/Portfolio Senior Vice President/Portfolio Manager/Head Municipal Bond Trader Manager/Senior Municipal Bond Trader Chuck M. Devereux Senior Vice President/Senior Research Senior Vice President/Senior Analyst Research Analyst Roger A. Early Senior Vice President/Senior Portfolio Senior Vice President/Senior Manager Portfolio Manager Stuart M. George Senior Vice President/Head of Equity Senior Vice President/Head of Trading Equity Trading Paul Grillo Senior Vice President/Senior Portfolio Senior Vice President/Senior I-1 Name Positions and Offices with the Trust Positions and Offices with Delaware Management Company Manager Portfolio Manager William F. Keelan Senior Vice President/Director of Senior Vice President/Director of Quantitative Research Quantitative Research Kevin P. Loome Senior Vice President/Senior Portfolio Senior Vice President/Senior Manager/Head of High Yield Investments Portfolio Manager/Head of High Yield Investments Francis X. Morris Senior Vice President/Chief Investment Senior Vice President/Chief Officer  Core Equity Investment Officer  Core Equity Brian L. Murray, Jr. Senior Vice President/ Chief Compliance Senior Vice President/Chief Officer Compliance Officer D. Tysen Nutt Senior Vice President/Chief Investment Senior Vice President/Chief Officer, Investment Officer, Large Cap Large Cap Value Equity Value Equity Philip O. Obazee Senior Vice President/Derivatives Manager Senior Vice President/Derivatives Manager Richard Salus Senior Vice President/Chief Financial Senior Vice President/ Officer Controller/Treasurer Jeffrey S. Van Harte Senior Vice President/Chief Investment Senior Vice President/Chief Officer  Investment Officer  Focus Growth Focus Growth Equity Equity Babak Zenouzi Senior Vice President/Senior Portfolio Senior Vice President/Senior Manager Portfolio Manager Gary T. Abrams Vice President/Senior Equity Trader Vice President/Senior Equity Trader Christopher S. Adams Vice President/Portfolio Manager/Senior Vice President/Portfolio Equity Analyst Manager/Senior Equity Analyst Damon J. Andres Vice President/Senior Portfolio Manager Vice President/Senior Portfolio Manager Wayne A. Anglace Vice President/Credit Research Analyst Vice President/Credit Research Analyst Margaret MacCarthy Vice President/Investment Specialist Vice President/Investment Specialist Bacon Kristen E. Bartholdson Vice President Vice President/Portfolio Manager Todd Bassion Vice President/Portfolio Manager Vice President/ Portfolio Manager Jo Anne Bennick Vice President/15(c) Reporting Vice President/15(c) Reporting Richard E. Biester Vice President/Equity Trader Vice President/Equity Trader Christopher J. Bonavico Vice President/Senior Portfolio Vice President/Senior Portfolio Manager/Equity Analyst Manager/Equity Analyst Vincent A. Brancaccio Vice President/Senior Equity Trader Vice President/Senior Equity Trader Kenneth F. Broad Vice President/Senior Portfolio Vice President/Senior Portfolio Manager/Equity Analyst Manager/Equity Analyst Kevin J. Brown Vice President/ Vice President/ Senior Investment Specialist Senior Investment Specialist Mary Ellen M. Carrozza Vice President/Client Services Vice President/Client Services Stephen G. Catricks Vice President/Portfolio Manager Vice President/Portfolio Manager Wen-Dar Chen Vice President/Portfolio Manager Vice President/Portfolio Manager Anthony G. Ciavarelli Vice President/Associate General Vice President/ Associate General Counsel/Assistant Secretary Counsel/Assistant Secretary I-2 Name Positions and Offices with the Trust Positions and Offices with Delaware Management Company David F. Connor Vice President/Deputy General Vice President/Deputy General Counsel/Secretary Counsel/Secretary Michael Costanzo Vice President/Performance Analyst Vice President/Performance Analyst Manager Manager Kishor K. Daga Vice President/Derivatives Operations Vice President/Derivatives Operations Cori E. Daggett Vice President/Associate General Vice President/Counsel/ Assistant Counsel/Assistant Secretary Secretary Craig C. Dembek Vice President/Senior Research Analyst Vice President/Senior Research Analyst Camillo DOrazio Vice President/Investment Accounting Vice President/Investment Accounting Christopher M. Ericksen Vice President/Portfolio Manager/Equity Vice President/Portfolio Analyst Manager/Equity Analyst Joel A. Ettinger Vice President  Taxation Vice President  Taxation Devon K. Everhart Vice President/Senior Research Analyst Vice President/Senior Research Analyst Joseph Fiorilla Vice President  Trading Operations Vice President  Trading Operations Charles E. Fish Vice President/Senior Equity Trader Vice President/Senior Equity Trader Clifford M. Fisher Vice President/Senior Municipal Bond Vice President/Senior Municipal Trader Bond Trader Patrick G. Fortier Vice President/Portfolio Manager/Equity Vice President/Portfolio Analyst Manager/Equity Analyst Denise A. Franchetti Vice President/Portfolio Vice President/Portfolio Manager/Municipal Bond Credit Analyst Manager/Municipal Bond Credit Analyst Lawrence G. Franko Vice President/ Senior Equity Analyst Vice President/ Senior Equity Analyst Daniel V. Geatens Vice President/Treasurer Vice President/Director of Financial Administration Gregory A. Gizzi Vice President/ Head Municipal Bond Vice President/ Head Municipal Trader Bond Trader Barry S. Gladstein Vice President/Portfolio Manager Vice President/Portfolio Manager Gregg J. Gola Vice President/Senior High Yield Trader Vice President/Senior High Yield Trader Christopher Gowlland Vice President/Senior Quantitative Analyst Vice President/Senior Quantitative Analyst Edward Gray Vice President/Senior Portfolio Manager Vice President/Senior Portfolio Manager David J. Hamilton Vice President/Credit Research Analyst Vice President/Fixed Income Analyst Brian Hamlet Vice President/Senior Corporate Bond Vice President/Senior Corporate Trader Bond Trader Lisa L. Hansen Vice President/Head of Focus Growth Vice President/Head of Focus Equity Trading Growth Equity Trading Gregory M. Heywood Vice President/Portfolio Manager/Equity Vice President/Portfolio Analyst Manager/Equity Analyst I-3 Name Positions and Offices with the Trust Positions and Offices with Delaware Management Company Sharon Hill Vice President/Head of Equity Quantitative Vice President/Head of Equity Research and Analytics Quantitative Research and Analytics J. David Hillmeyer Vice President Vice President/Corporate Bond Trader Christopher M. Holland Vice President/Portfolio Manager Vice President/Portfolio Manager Chungwei Hsia Vice President/ Senior Research Analyst Vice President/ Senior Research Analyst Michael E. Hughes Vice President/Senior Equity Analyst Vice President/Senior Equity Analyst Jordan L. Irving Vice President/Senior Portfolio Manager Vice President/Senior Portfolio Manager Cynthia Isom Vice President/Portfolio Manager Vice President/Portfolio Manager Kenneth R. Jackson Vice President/Equity Trader Vice President/Quantitative Analyst Stephen M. Juszczyszyn Vice President/Structured Products Vice President/Structured Products Analyst/Trader Analyst/Trader Anu B. Kothari Vice President/ Equity Analyst Vice President/ Equity Analyst Roseanne L. Kropp Vice President/Senior Fund Analyst  High Vice President/ Senior Fund Analyst Grade II - High Grade Nikhil G. Lalvani Vice President/Portfolio Manager Vice President/Senior Equity Analyst/Portfolio Manager Brian R. Lauzon Vice President/ Chief Operating Officer, Vice President/Chief Operating Equity Investments Officer, Equity Investments Anthony A. Lombardi Vice President/Senior Portfolio Manager Vice President/Senior Portfolio Manager Francis P. Magee Vice President/Portfolio Analyst Vice President/Portfolio Analyst John P. McCarthy Vice President/Senior Research Vice President/Senior Research Analyst/Trader Analyst/Trader Brian McDonnell Vice President/Structured Products Vice President/Structured Products Analyst/Trader Analyst/Trader Michael S. Morris Vice President/Portfolio Manager/Senior Vice President/Portfolio Equity Analyst Manager/Senior Equity Analyst Terrance M. OBrien Vice President/ Fixed Income Reporting Vice President/ Fixed Income Analyst Reporting Analyst Donald G. Padilla Vice President/Portfolio Manager/Senior Vice President/Portfolio Equity Analyst Manager/Senior Equity Analyst Daniel J. Prislin Vice President/Senior Portfolio Vice President/Senior Portfolio Manager/Equity Analyst Manager/Equity Analyst Gretchen Regan Vice President/Quantitative Analyst Vice President/Quantitative Analyst Carl Rice Vice President/Senior Investment Specialist, Vice President/Senior Investment Large Cap Value Focus Equity Specialist, Large Cap Value Focus Equity Joseph T. Rogina Vice President/Equity Trader Vice President/Equity Trader Debbie A. Sabo Vice President/Equity Trader  Focus Vice President/Equity Trader  Growth Equity Focus Growth Equity Kevin C. Schildt Vice President/Senior Municipal Credit Vice President/Senior Municipal Analyst Credit Analyst Bruce Schoenfeld Vice President/Equity Analyst Vice President/Equity Analyst Nancy E. Smith Vice President  Investment Accounting Vice President  Investment I-4 Name Positions and Offices with the Trust Positions and Offices with Delaware Management Company Accounting Brenda L. Sprigman Vice President/Business Manager  Fixed Vice President/Business Manager  Income Fixed Income Junee Tan-Torres Vice President/ Structured Solutions Vice President/ Structured Solutions Rudy D. Torrijos, III Vice President/ Portfolio Manager Vice President/ Portfolio Manager Michael J. Tung Vice President/ Portfolio Manager Vice President/ Portfolio Manager Robert A. Vogel, Jr. Vice President/Senior Portfolio Manager Vice President/Senior Portfolio Manager Lori P. Wachs Vice President/Portfolio Manager Vice President/Portfolio Manager Jeffrey S. Wang Vice President/ Equity Analyst Vice President/ Equity Analyst Michael G. Wildstein Vice President/ Senior Research Analyst Vice President/ Senior Research Analyst Kathryn R. Williams Vice President/Associate General Vice President/Associate General Counsel/Assistant Secretary Counsel/Assistant Secretary Nashira Wynn Vice President/Portfolio Manager Vice President/Senior Equity Analyst/Portfolio Manager Guojia Zhang Vice President/Equity Analyst Vice President/Equity Analyst Douglas R. Zinser Vice President/Credit Research Analyst Vice President/Credit Research Analyst I-5 APPENDIX J  NUMBER OF SHARES OF EACH FUND OUTSTANDING AS OF JULY 31, 2009 Total Shares Fund Name / Class Outstanding Delaware VIP Limited-Term Diversified Income Series Service Class Shares 22,632,991.951 Standard Class Shares 3,166,890.084 Total 25,799,882.035 Delaware VIP Cash Reserve Series Service Class Shares 1,041.766 Standard Class Shares 20,397,908.190 Total 20,398,949.956 Delaware VIP Diversified Income Series Service Class Shares 59,105,278.172 Standard Class Shares 55,299,825.403 Total 114,405,103.575 Delaware VIP Emerging Markets Series Service Class Shares 15,132,539.487 Standard Class Shares 13,494,177.923 Total 28,626,717.410 Delaware VIP Growth Opportunities Series Service Class Shares 509,376.492 Standard Class Shares 1,257,415.375 Total 1,766,791.867 Delaware VIP High Yield Series Service Class Shares 53,063,979.439 Standard Class Shares 27,604,557.614 Total 80,668,537.053 Delaware VIP International Value Equity Series Service Class Shares 1,074.045 Standard Class Shares 11,040,085.226 Total 11,041,159.271 Delaware VIP REIT Series Service Class Shares 18,050,722.069 Standard Class Shares 19,918,229.594 Total 37,968,951.663 Delaware VIP Small Cap Value Series Service Class Shares 20,863,785.750 Standard Class Shares 12,301,975.236 J-1 Total Shares Fund Name / Class Outstanding Total 33,165,760.986 Delaware VIP Trend Series Service Class Shares 3,467,211.802 Standard Class Shares 9,660,664.640 Total 13,127,876.442 Delaware VIP U.S. Growth Series Service Class Shares 6,564,909.598 Standard Class Shares 20,869,254.150 Total 27,434,163.748 Delaware VIP Value Series Service Class Shares 8,863,079.677 Standard Class Shares 25,850,601.199 Total 34,713,680.876 J-2 APPENDIX K  5% SHARE OWNERSHIP The following table shows, as of July 31, 2009, the accounts of each class of each Fund that own 5% or more of such class. Fund Name Class Shareholders Name and Address Total Shares Percentage Delaware VIP ® Limited-Term Standard COMMONWEALTH ANNUITY & 1,151,268.137 36.63% Diversified Income Series Standard LIFE INSURANCE CO (SE2) Class SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 Delaware VIP ® Limited-Term Standard LINCOLN LIFE 1,921,030.721 61.13% Diversified Income Series Standard 1 Class FORT WAYNE IN 46802-3518 Delaware VIP ® Limited-Term Service LINCOLN LIFE 22,626,394.926 124.34% Diversified Income Series Service 1 Class FORT WAYNE IN 46802-3518 Delaware VIP Cash Reserve Series Standard COMMONWEALTH ANNUITY & 15,041,329.340 94.59% Standard Class LIFE INSURANCE CO (SE2) SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 Delaware VIP Cash Reserve Series Service DEL INVESTMENTS SEED 1,041.766 100.03% Service Class ATTN RICK SALUS 2 PHILADELPHIA PA 19103-7042 Delaware VIP Diversified Income Standard LINCOLN LIFE 26,117,188.615 47.57% Series Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Diversified Income Standard LINCOLN NATIONAL LIFE 6,875,470.561 12.52% Series Standard Class INSURANCE CO WILSHIRE MODERATE AGGRESSIVE 1 FORT WAYNE IN 46802-3506 Delaware VIP Diversified Income Standard LINCOLN NATIONAL LIFE 6,472,209.399 11.79% Series Standard Class INSURANCE CO WILSHIRE CONSERVATIVE 1 FORT WAYNE IN 46802-3506 K-1 Fund Name Class Shareholders Name and Address Total Shares Percentage Delaware VIP Diversified Income Standard LINCOLN NATIONAL LIFE 14,847,468.750 27.04% Series Standard Class INSURANCE CO WILSHIRE MODERATE 1 FORT WAYNE IN 46802-3506 Delaware VIP Diversified Income Service LINCOLN LIFE 56,389,018.797 99.88% Series Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Emerging Markets Standard LINCOLN LIFE 8,272,947.299 61.83% Series Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Emerging Markets Standard LINCOLN NATIONAL LIFE 1,389,195.757 10.38% Series Standard Class INSURANCE CO WILSHIRE MODERATE 1 FORT WAYNE IN 46802-3506 Delaware VIP Emerging Markets Standard LINCOLN NATIONAL LIFE 1,290,650.659 9.65% Series Standard Class INSURANCE CO WILSHIRE MODERATE AGGRESSIVE 1 FORT WAYNE IN 46802-3506 Delaware VIP Emerging Markets Service GUARDIAN INSURANCE & 1,291,918.460 8.21% Series Service Class ANNUITY CORP SEPARATE ACCOUNT L 3 BETHLEHEM PA 18017-9097 Delaware VIP Emerging Markets Service LINCOLN LIFE 12,252,201.528 77.89% Series Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Emerging Markets Service LINCOLN LIFE ANNUITY OF 824,052.905 5.24% Series Service Class NY (LLANY) 1 FORT WAYNE IN 46802-3506 Delaware VIP Value Series Standard COMMONWEALTH ANNUITY & 2,350,694.429 9.01% Standard Class LIFE INSURANCE CO (SE2) SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 K-2 Fund Name Class Shareholders Name and Address Total Shares Percentage Delaware VIP Value Series Standard LINCOLN LIFE 2,845,910.673 10.91% Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Value Series Standard LINCOLN LIFE 7,664,869.021 29.39% Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Value Series Standard LINCOLN NATIONAL LIFE 3,554,181.876 13.63% Standard Class INSURANCE CO WILSHIRE MODERATE AGGRESSIVE 1 FORT WAYNE IN 46802-3506 Delaware VIP Value Series Standard LINCOLN NATIONAL LIFE 5,032,149.474 19.29% Standard Class INSURANCE CO WILSHIRE MODERATE 1 FORT WAYNE IN 46802-3506 Delaware VIP Value Series Service Service LINCOLN LIFE 1,011,037.224 11.69% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Value Series Service Service LINCOLN LIFE 3,994,144.365 46.18% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Value Series Service Service LINCOLN LIFE 3,376,194.768 39.03% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Growth Standard COMMONWEALTH ANNUITY & 1,004,172.926 79.09% Opportunities Series Standard LIFE INSURANCE CO (SE2) Class SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 Delaware VIP Growth Standard STANDARD INSURANCE CO 93,496.398 7.36% Opportunities Series Standard 1 Class PORTLAND OR 97204-1020 Delaware VIP Growth Service COMMONWEALTH ANNUITY & 397,228.516 78.23% Opportunities Series Service Class LIFE INSURANCE CO (SE2) SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 K-3 Fund Name Class Shareholders Name and Address Total Shares Percentage Delaware VIP Growth Service HORACE MANN INSURANCE 101,677.627 20.02% Opportunities Series Service Class SEP ACCOUNT 1 HORACE MANN PLZ SPRINGFIELD IL 62715-0002 Delaware VIP High Yield Series Standard COMMONWEALTH ANNUITY & 1,603,041.580 5.92% Standard Class LIFE INSURANCE CO (SE2) SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 Delaware VIP High Yield Series Standard LINCOLN LIFE 2,441,204.386 9.01% Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP High Yield Series Standard LINCOLN LIFE 9,071,799.066 33.47% Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP High Yield Series Standard LINCOLN NATIONAL LIFE 2,358,133.427 8.70% Standard Class INSURANCE CO WILSHIRE MODERATE AGGRESSIVE 1 FORT WAYNE IN 46802-3506 Delaware VIP High Yield Series Standard LINCOLN NATIONAL LIFE 3,812,188.849 14.07% Standard Class INSURANCE CO WILSHIRE MODERATE 1 FORT WAYNE IN 46802-3506 Delaware VIP High Yield Series Service LINCOLN LIFE 6,351,388.035 11.63% Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP High Yield Series Service LINCOLN LIFE 28,240,579.580 51.71% Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP High Yield Series Service LINCOLN LIFE 15,763,570.819 28.86% Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP International Value Standard COMMONWEALTH ANNUITY & 5,032,314.029 45.42% Equity Series Standard Class LIFE INSURANCE CO (SE2) SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 K-4 Fund Name Class Shareholders Name and Address Total Shares Percentage Delaware VIP International Value Standard HARTFORD LIFE INS CO 5,358,711.007 48.36% Equity Series Standard Class SEP ACCT ATTN UIT OPERATIONS PO BOX 2999 HARTFORD CT 06104-2999 Delaware VIP International Value Service COMMONWEALTH ANNUITY & 1,072.006 98.95% Equity Series Service Class LIFE INSURANCE CO (SE2) SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 Delaware VIP REIT Series Standard LINCOLN LIFE 12,776,702.318 63.65% Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP REIT Series Standard LINCOLN LIFE 1,531,432.598 7.63% Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP REIT Series Service Service LINCOLN LIFE 1,213,613.148 6.48% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP REIT Series Service Service LINCOLN LIFE 7,987,323.183 42.64% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP REIT Series Service Service LINCOLN LIFE 3,906,372.194 20.86% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP REIT Series Service Service LINCOLN LIFE 2,746,224.775 14.66% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP REIT Series Service Service LINCOLN LIFE ANNUITY OF 958,707.231 5.12% Class NY (LLANY) 1 FORT WAYNE IN 46802-3506 Delaware VIP Small Cap Value Standard LINCOLN LIFE 664,113.686 5.34% Series Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Small Cap Value Standard LINCOLN LIFE 3,688,687.486 29.66% Series Standard Class 1 FORT WAYNE IN 46802-3518 K-5 Fund Name Class Shareholders Name and Address Total Shares Percentage Delaware VIP Small Cap Value Standard LINCOLN NATIONAL LIFE 911,734.330 7.33% Series Standard Class INSURANCE CO WILSHIRE MODERATE 1 FORT WAYNE IN 46802-3506 Delaware VIP Small Cap Value Standard METLIFE INSURANCE CO OF CT 1,379,578.614 11.09% Series Standard Class ATTN: SHAREHOLDER ACCTING DEPT 1 CITY PL HARTFORD CT 06103-3432 Delaware VIP Small Cap Value Service LINCOLN LIFE 1,380,322.531 6.42% Series Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Small Cap Value Service LINCOLN LIFE 7,348,782.021 34.16% Series Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Small Cap Value Service LINCOLN LIFE 6,019,816.455 27.98% Series Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Small Cap Value Service LINCOLN LIFE 5,071,271.553 23.57% Series Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Trend Series Standard COMMONWEALTH ANNUITY & 558,942.822 5.74% Standard Class LIFE INSURANCE CO (SE2) SECURITY BENEFIT GROUP WORCESTER MA 01653-0002 Delaware VIP Trend Series Standard LINCOLN LIFE 7,135,330.554 73.24% Standard Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Trend Series Service Service LINCOLN LIFE 735,114.922 20.72% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Trend Series Service Service LINCOLN LIFE 663,329.957 18.70% Class 1 FORT WAYNE IN 46802-3518 Delaware VIP Trend Series Service Service LINCOLN LIFE 1,725,682.321 48.64% Class 1 FORT WAYNE IN 46802-3518 K-6 Fund Name Class Shareholders Name and Address Total Shares Percentage Delaware VIP U.S. Growth Series Standard LINCOLN NATIONAL LIFE 2,684,612.593 12.86% Standard Class INSURANCE CO WILSHIRE CONSERVATIVE 1 FORT WAYNE IN 46802-3506 Delaware VIP U.S. Growth Series Standard LINCOLN NATIONAL LIFE 9,245,320.268 44.30% Standard Class INSURANCE CO WILSHIRE MODERATE 1 FORT WAYNE IN 46802-3506 Delaware VIP U.S. Growth Series Standard LINCOLN NATIONAL LIFE 6,657,031.648 31.90% Standard Class INSURANCE CO WILSHIRE MODERATE AGGRESSIVE 1 FORT WAYNE IN 46802-3506 Delaware VIP U.S. Growth Series Standard LINCOLN NATIONAL LIFE 1,486,573.593 7.12% Standard Class INSURANCE CO WILSHIRE AGGRESSIVE 1 FORT WAYNE IN 46802-3506 Delaware VIP U.S. Growth Series Service LINCOLN LIFE 1,498,133.410 24.34% Service Class 1 FORT WAYNE IN 46802-3518 Delaware VIP U.S. Growth Series Service LINCOLN LIFE 4,799,607.873 77.98% Service Class 1 FORT WAYNE IN 46802-3518 K-7 [Form of Proxy Card] DELAWARE INVESTMENTS 2 PHILADELPHIA, PA 19103 JOINT SPECIAL MEETING OF SHAREHOLDERS  NOVEMBER 12, 2009 DELAWARE VIP ® TRUST THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES The undersigned hereby revokes all previous proxies for his/her shares and appoints A n t h o n y G . C i a v a r e l l i , David F. Connor, E m i l i a P . W a n g , a n d Kathryn R. Williams, or any of them, with the right of substitution, proxies of the undersigned at the Joint Special Meeting of Shareholders of [E ac h Se rie s Li st ed on S ch e dul e A ] (the Fund), a series of Delaware VIP Trust (the Trust), indicated on the reverse side of this proxy card to be held at the off ic es of St ra dle y Ro no n S tev e ns & Y ou ng , L LP , O n e Commerce Square, 2005 Market Street, 21st Floor, Philadelphia, Pennsylvania 19103, on Thursday, November 12, 2009 at 3 :00 p.m. Eastern time, or at any postponement or adjournments thereof, with all the powers which the undersigned would possess if personally present, and instructs them to vote upon any matters which may properly be acted upon at this Meeting and specifically as indicated on the reverse side of this proxy card. Please refer to the proxy statement for a discussion of these matters. RECEIPT OF THE NOTICE OF THE JOINT SPECIAL MEETING OF SHAREHOLDERS AND THE ACCOMPANYING PROXY STATEMENT, WHICH DESCRIBES THE MATTER TO BE CONSIDERED AND VOTED ON, IS HEREBY ACKNOWLEDGED. BY SIGNING AND DATING THIS PROXY CARD, YOU AUTHORIZE THE PROXIES TO VOTE ON THE PROPOSALS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT AS MARKED, OR IF NOT MARKED, TO VOTE "FOR" THE PROPOSAL, AND TO USE THEIR DISCRETION TO VOTE ON ANY OTHER MATTER THAT MAY PROPERLY COME BEFORE THE MEETING. PLEASE COMPLETE AND MAIL THIS PROXY CARD AT ONCE IN THE ENCLOSED ENVELOPE. Important notice regarding the availability of proxy materials for the shareholder meeting to be held on November 12, 2009: the proxy statement is available at www.delawareinvestments.com. PLEASE SIGNAND DATE ON THE REVERSE SIDE. PROXY TABULATOR P.O. BOX 9112 FARMINGDALE, NY 11735 To vote by Internet 1) Read the Proxy Statement and have the proxy card below at hand. 2) Go to website www.proxyweb.com . 3) Follow the instructions provided on the website. To vote by Telephone 1) Read the Proxy Statement and have the proxy card below at hand. 2) Call 1-888-221-0697 . 3) Follow the instructions. To vote by Mail 1) Read the Proxy Statement 2) Check the appropriate boxes on the proxy card below. 3) Sign and date the proxy card. 4) Return the proxy card in the envelope provided. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: KEEP THIS PORTION FOR YOUR RECORDS. - -
